     Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 1 of 114




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK



                                     Judge Valerie E. Caproni

                                     No. 1:19-cv-08331-VEC
IN RE MINDBODY, INC.
SECURITIES LITIGATION
                                     CLASS ACTION

                                     JURY TRIAL DEMANDED




                 AMENDED CLASS ACTION COMPLAINT
          FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 2 of 114



                                                 TABLE OF CONTENTS

                                                                                                                                        Page

I.     INTRODUCTION .............................................................................................................. 1

       A.         The Secret Negotiations. ......................................................................................... 3

       B.         The Fraudulent Statements Begin with Mindbody’s 3Q18 Results........................ 6

       C.         Defendants Rigged the Deal Process in Favor of Vista .......................................... 9

       D.         Defendants Pitched the Privatization to Investors and Solicited their Votes........ 10

II.    JURISDICTION AND VENUE ....................................................................................... 12

III.   PARTIES .......................................................................................................................... 13

       A.         Plaintiffs ................................................................................................................ 13

       B.         Defendants ............................................................................................................ 13

       C.         Additional Key Players ......................................................................................... 14

IV.    SUBSTANTIVE ALLEGATIONS .................................................................................. 15

       A.         Mindbody’s Business ............................................................................................ 15

       B.         Mindbody’s 2018 Growth was Marked by Two Significant Acquisitions ........... 17

                  (1)        The FitMetrix Acquisition ........................................................................ 17

                  (2)        The Booker Acquisition ............................................................................ 18

       C.         The Acquisitions and Related Integrations were Touted as Successes................. 19

                  (1)        1Q18 Earnings Call ................................................................................... 19

                  (2)        2Q18 Earnings Call ................................................................................... 20

                  (3)        2018 Investor Day ..................................................................................... 22

       D.         The Corrupt Origins of the Privatization .............................................................. 25

       E.         The Board is Finally Informed of the Negotiations .............................................. 30

       F.         Defendants Sandbagged Mindbody in the 3Q18 Earnings Call ........................... 32

                  (1)        The Content of Mindbody’s 3Q18 Results ............................................... 32



                                                                     i
      Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 3 of 114



            (2)      The Reaction to Mindbody’s 3Q18 Results .............................................. 33

            (3)      The 3Q18 Results Were Misleading ......................................................... 34

     G.     Vista was Arbitrarily Favored in the Rushed and Inept Negotiation .................... 41

     H.     The Misleading Announcement of the Proposed Privatization ............................ 45

     I.     The Terms of the Merger Agreement ................................................................... 47

            (1)      Structure of the Merger ............................................................................. 47

            (2)      The Go-Shop Provision............................................................................. 47

            (3)      The Vote Required .................................................................................... 50

            (4)      Appraisal Rights........................................................................................ 52

            (5)      Qatalyst’s Unreasonable Fees ................................................................... 53

     J.     Mindbody Continued to Mislead Investors through its Proxy Materials .............. 53

            (1)      December 26, 2018, Proxy Materials ....................................................... 54

            (2)      January 2, 2019, Proxy Materials ............................................................. 54

            (3)      January 9, 2019, Preliminary Proxy Statement ......................................... 55

            (4)      January 23, 2019, Definitive Proxy Statement ......................................... 57

            (5)      January 29, 2019, Proxy Materials ........................................................... 58

            (6)      February 7, 2019, Proxy Materials ........................................................... 59

     K.     The Shareholders Vote and the Transaction Closes ............................................. 61

V.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
     AND OMISSIONS DURING THE CLASS PERIOD ..................................................... 62

     A.     November 6, 2018 (The 3Q18 Disclosures) ......................................................... 63

     B.     December 24, 2018 (The Privatization Announcement) ...................................... 66

     C.     December 26, 2018 (Form 8-K and Proxy Materials) .......................................... 67

     D.     January 2, 2019 (Proxy Materials) ........................................................................ 68

     E.     January 9, 2019 (Preliminary Proxy Statement) ................................................... 69

     F.     Defendants’ Omissions under Delaware Law....................................................... 73


                                                         ii
         Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 4 of 114



        G.        January 23, 2019 (Definitive Proxy Statement) .................................................... 74

        H.        January 29, 2019 (Proxy Materials) ...................................................................... 74

        I.        February 7, 2019 (Definitive Additional Materials) ............................................. 75

VI.     ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER .......... 78

        A.        Motive, Opportunity and Corrupt Behavior.......................................................... 78

        B.        Defendant Stollmeyer ........................................................................................... 79

                  (1)        Defendant Stollmeyer was Motivated to Defraud .................................... 79

                  (2)        Defendant Stollmeyer Had the Opportunity to Defraud ........................... 84

        C.        Defendant White ................................................................................................... 84

                  (1)        Defendant White was Motivated to Defraud ............................................ 84

                  (2)        Defendant White had the Opportunity to Defraud .................................... 85

        D.        Defendant Liaw ..................................................................................................... 86

                  (1)        Defendant Liaw was Motivated to Defraud .............................................. 86

                  (2)        Defendant Liaw had the Opportunity to Defraud ..................................... 87

        E.        Defendants Knew Material Undisclosed Information, Including
                  Information Contradicting the False and Misleading Statements ......................... 87

                  (1)        Mindbody’s Performance and Expected Performance ............................. 87

                  (2)        The Origins of the Privatization and The Corrupt Deal Process .............. 90

VII.    CONTROL PERSON ALLEGATIONS........................................................................... 91

VIII.   LOSS CAUSATION ......................................................................................................... 94

IX.     APPLICABILITY OF PRESUMPTION OF RELIANCE: AFFILIATED UTE
        AND FRAUD-ON-THE MARKET PRESUMPTIONS .................................................. 95

X.      NO SAFE HARBOR ........................................................................................................ 97

XI.     CLASS ACTION ALLEGATIONS ................................................................................. 98

XII.    COUNTS......................................................................................................................... 101




                                                                  iii
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 5 of 114



         A.        Count I: Violation of § 10(b) of the Exchange Act and Rule 10b-5(b)
                   Promulgated Thereunder Against All Defendants .............................................. 101

         B.        Count II: Violation Of Section 10(b) Of The Exchange Act And Rule 10b-
                   5(a) and (c) Promulgated Thereunder Against Mindbody and the
                   Individual Defendants ......................................................................................... 102

         C.        Count III: Violations of Section 14(a) of the Exchange Act .............................. 104

         D.        Count IV: Violation of Section 20(a) of the Exchange Act Against the
                   Individual Defendants ......................................................................................... 106

XIII.    PRAYER FOR RELIEF ................................................................................................. 107

XIV. JURY DEMAND ............................................................................................................ 108




                                                                iv
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 6 of 114



       Co-Lead Plaintiffs Walleye Trading LLC and Walleye Opportunities Master Fund Ltd

(collectively, “Lead Plaintiffs”), individually and on behalf of all others similarly situated, allege

the following based on personal knowledge as to Lead Plaintiffs and Lead Plaintiffs’ own acts,

and upon information and belief as to all other matters based upon the investigation conducted

by and through Lead Plaintiffs’ attorneys (i.e., “Lead Counsel”), which included, among other

things, a review of Securities and Exchange Commission (“SEC”) filings by Mindbody, Inc.

(“Mindbody” 1 or the “Company”), conference call transcripts, news articles, press releases and

other public statements by the Company, analyst reports about the Company, interviews with

former Mindbody employees, secondary sources about typical M&A practices, other publicly

available sources, and consultation with individuals with expertise in damages. Additionally,

Defendants reviewed documents filed in In re Mindbody Inc., Stockholder Litigation, No. 2019-

0042-KSJM (Del. Ch.) (the “DE Action”), and the actions consolidated into the DE Action,

including text messages and emails from Mindbody insiders, deposition transcripts, admissions

in briefing, and allegations in the Verified Consolidated Amended Complaint in the DE Action.

Lead Plaintiffs believe that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

       This action (the “Action”) is brought against Defendants Richard L. Stollmeyer, Brett

White, and Eric Liaw (together, the “Individual Defendants”), and Defendant Mindbody.

I.     INTRODUCTION

       1.      Defendants ruthlessly manipulated Mindbody’s share price as part of an egregious

scheme to defraud investors into selling their shares on the cheap. Defendants deceived

investors about the value of Mindbody stock and about various elements of the deal process, in
1
 Every reference to Mindbody has been capitalized as “Mindbody,” even when quoting sources that
capitalized each letter of the Company’s name.



                                                  1
           Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 7 of 114



order to pave the way for Vista Equity Partners (“Vista”) to acquire the Company (the

“Privatization”). Their scheme served their personal interests, but cost public shareholders

hundreds of millions of dollars. Lead Plaintiffs represent a Class of investors who were injured

when they sold their shares between November 6, 2018, when the fraud began, and February 14,

2019, the day before the Privatization closed.

          2.      Mindbody provides software that assists wellness businesses (e.g., gyms, yoga

studios, and spas) in their operations. It provides a mobile phone application that consumers use

to reserve services or classes, as well as tools for payment processing, marketing, and business

analytics. Mindbody primarily earns revenue through subscription fees paid by wellness

businesses and through payment processing fees paid by consumers using its booking platform.

          3.      In 1Q18, 2 Mindbody completed two significant acquisitions. It bought FitMetrix,

Inc. (“FitMetrix”) for $15.5 million and Booker Software Inc. (“Booker”) for $150 million.

Together, these acquisitions expanded the number of wellness businesses served by Mindbody

and expanded the services that Mindbody could provide. At the close of 1Q18, Mindbody laid

out its plan to integrate FitMetrix and Booker into its business, which Mindbody’s founder and

CEO, Defendant Stollmeyer, said would “set the stage” for “much greater growth.”

          4.      At the close of 2Q18, Defendants reported that the integration would be complete

by the start of 2019, that the work had been “front-loaded,” and that they had “confidence” in the

second half of the year because Mindbody was already done with “a lot of heavy lifting on the

integration.” The tune remained the same in the Company’s September 18, 2018 Investor Day

presentation. Investors were told the “integration [was] going well.” Defendant Stollmeyer

presented a slide stating: “The Integration is Working.” Mindbody’s Chief Strategy Officer

2
    Quarters are described herein in the format #QYY, where # is the quarter number and YY is the year.



                                                     2
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 8 of 114



(“CSO”), Josh McCarter, explained that the Booker integration was “going well,” and boasted

that the “acquisitions position us favorably for this, in fact, better than anyone else in the world.”

By all accounts, these positive statements were true.

       A.      The Secret Negotiations.

       5.       Defendant Stollmeyer had long been interested in a deal with Vista, a private

equity (“PE”) fund. Prior to Mindbody’s initial public offering in 2015, Vista had offered to buy

Mindbody so that it “didn’t have to go public.” In 2017, Stollmeyer was again negotiating with

Vista, but those discussions fizzled because the stock “was then trading at an all-time high.”

Then, in the summer of 2018, without permission from Mindbody’s board of directors (the

“Board”), he again began to secretly negotiate with Vista.

       6.      On August 7, 2018, Defendant Stollmeyer was prompted by Jeff Chang, an

investment banker from Qatalyst Partners LP (“Qatalyst”) to renew negotiations with Vista.

Qatalyst and Chang had deep ties to Vista. Qatalyst was founded by a former Vista employee

and had worked on numerous deals with Vista. In fact, while Qatalyst and Chang would purport

to represent Mindbody throughout the deal process, in August 2018, Chang himself was

working on behalf of Vista in its acquisition of iCIMS Inc., which deal closed in September

2018, earning Qatalyst a $7 million fee.

       7.      During their August 7, 2018 meeting, Stollmeyer told Chang that he was

interested in selling Mindbody to a PE fund, if they would agree to employ him in the post-

merger entity. Thus, even from this early stage, Stollmeyer was clearly serving his own interests

in these negotiations, rather than the interest of shareholders. 3 On August 23, 2018, Stollmeyer


3
 It has long been understood that the fiduciaries trusted with shareholders’ money have a duty to
maximize the sale price of the corporation, rather than pursuing other personal goals in the sale
process. See generally Revlon v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173 (Del.



                                                  3
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 9 of 114



met with Saroya and Vista Vice President, Nicolas Stahl, at Mindbody to discuss Mindbody’s

business and Stollmeyer’s “goals.” On September 19, 2018, Stollmeyer received an invitation

from a Vista representative to attend Vista’ CXO Summit in October. Stollmeyer attended the

CXO Summit and met with both Saroya and Vista founder and CEO Robert Smith. Afterwards,

he texted Mike Mansbach, President of Mindbody, that Vista’s presentation was “mind blowing.”

       8.      By October 16, 2018, the discussions had clearly crossed into serious negotiations,

as Mr. Saroya told Stollmeyer that Vista was willing to acquire Mindbody at “a substantial

premium to [Mindbody’s] recent trading range.” Based on Mindbody’s recent trading price

(of $41.25) and typical deal premiums, this implied a price of at least $49.50 per share.

       9.      The next day, Stollmeyer told Defendant White and two other senior Mindbody

managers, about his covert negotiations, and advised them that he wanted to use Qatalyst as the

investment bank for the potential deal. He also said that a sale would not be an “automatic exit”

for him and that he would “lean into an acquirer” who saw his “capabilities” and “potential,”

and that he would “not support the sale . . . at this time in any other circumstances.” He told

these individuals that they should not discuss or even “hint” at the sale with any Board member,

until he gave them permission—further demonstrating that his earlier negotiations were

intentionally kept secret. White, who was in on the scheme, replied that his “lips are sealed.”

       10.     Stollmeyer had a variety of personal interests in a proposed sale to Vista. As he

would repeatedly demonstrate, he had a strong antipathy to public investors and thought that

through the Privatization he would be freed from the “shackles of public market investors.”

Stollmeyer and Defendant Liaw discussed a strategy of “throw[ing] the public investors under

1986). While the claims here sound in federal securities laws governing misstatements and
omissions, rather than Delaware law breaches of fiduciary duty, the breaches present in the sale
of Mindbody speak to Defendants’ corrupt behavior and fraudulent intent.



                                                4
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 10 of 114



the bus” in pitching the acquisition to prospective buyers, and “complain[ing] about how

frustrating it is that they only care about things every 90 days.”

       11.     Stollmeyer also stood to receive enormous financial benefits from a sale. First, it

gave him a unique opportunity to liquidate his equity interest in the Company, earning him at

approximately $58 million. He also would retain his employment and would receive

compensation based on Vista’s return on equity—meaning a lower deal price would result in

higher compensation as post-closing CEO. Furthermore, he stood to increase his equity stake in

the Company, likely moving from a pre-deal equity stake of 3.96% to a post-closing position of

7.65%. Stollmeyer’s motives were documented in a text message that he sent to two of his

private wealth management advisor on the day the deal was announced, stating:

       Vista’s in love with me (and me with them). No retirement in my headlights.
       However, I will likely sell most or all of my stock. It will be incumbent upon
       them to provide compelling incentives. Let’s meet after the holidays to talk about
       how to allocate the inbound cash.

       12.     Defendant White shared many of the same incentives as Stollmeyer. He could

expect to receive significant financial benefits while continuing in his positions at Mindbody.

       13.     Defendant Liaw, served on the Board through nomination by Institutional Venture

Partners (“IVP”), an investment firm that had significant shareholding in Mindbody. IVP’s

investment strategy called for it to “exit” its Mindbody position within a proscribed time period,

which gave it a unique interest in pushing for a Privatization to liquidate its position.

       14.     These conflicted parties finally brought the proposed deal to the Board’s attention,

and the Board discussed the possibility of going private on October 26, 2018. Following this,

several members of the Board formed a transaction committee (the “Committee”). However,

Stollmeyer continued to lead the negotiation process and pushed the Company to retain the




                                                  5
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 11 of 114



deeply conflicted Chang (of Qatalyst) to represent Mindbody. This was an egregious decision,

given Chang’s contemporaneous work for Vista.

       B.      The Fraudulent Statements Begin with Mindbody’s 3Q18 Results

       15.     The fraudulent statements began on November 6, 2018, when Mindbody released

its 3Q18 results and held the corresponding earnings call (together the “3Q18 Disclosures”). At

this point, the public had not been given any information about the possibility of Mindbody

being acquired. Defendants kept this material information secret throughout the earnings call

and instead used the 3Q18 Disclosures to artificially depress the price of Mindbody’ stock, in

order to set the stage for Vista to acquire the Company with a lowball offer.

       16.     In accordance with this plan, Defendants issued downward 4Q18 guidance and

blamed this reduction on the acquisition of FitMetrix and Booker. Throughout the earnings call

they falsely claimed—contrary to their prior assurances—that the integration was struggling and

causing substantial operating challenges for Mindbody over the past two quarters. More

specifically, Defendants attributed the shortfall to “pulling back on revenue,” which combined

with their statements blaming FitMetrix and the ten times bigger Booker, indicate that the

supposed problems related to Booker’s sales numbers.

       17.     In response, and as expected, Mindbody’s stock price plummeted $6.45 from its

November 6, 2018 closing price, to close at $26.18 on November 7, 2018, a decline of

approximately 20 percent. This was the reaction that Defendant Stollmeyer was hoping for,

and he later sent a text message to Qatalyst’s Chang, to state “We’re not surprised by the after-

market reaction. I’m fine.” Numerous facts strongly demonstrate that this negative news was

part of a scheme to manipulate Mindbody’s stock price.

       18.     The day after the 3Q18 earnings call, Stollmeyer admitted that the reduced

guidance was intended to be lower than the Company’s true estimates, internally telling


                                                6
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 12 of 114



Mindbody’s Chief Technology Officer that “We are resetting street expectations to position

ourselves up for future beat and raises.” Thus, Stollmeyer was literally confessing to the fact

that downward guidance was intentionally too low, though his explanation as to why he was

doing this was also a lie. Later, during a deposition in the DE Action, Stollmeyer would testify

that “[i]t’s much better to guide a bit below what you’re expecting and then beat those

expectations.” Here, Stollmeyer was not merely saying, if one has to choose, it is better to err

on the side of caution—he is admitting to guiding below his “expectations,” in order to

manipulate investors and control their reactions.

        19.     The 3Q18 Disclosures were unsupported by and in conflict with Mindbody’s

actual financial forecasts:

                (a)     Just three days before the earnings call, a financial planning and analysis

manager text messaged Mindbody’s senior finance manager stating: “we are on track to hit our

forecast” and explained “I do not know of anything in the flash 4 [revenue report] that would

materially change our assumptions for the preceding months.”

                (b)     According to a former Sales Manager for Mindbody, who worked for the

Company from 2017, Booker “performed very well during his tenure” and that sales quotas for

Booker were increased each quarter from 3Q18 until 2Q19 and were met each time. This former

employee added that the 3Q18 guidance “was a surprise” to him because sales goals were

consistently being met. This is particularly noteworthy given that Mindbody’s explanation of the

downward guidance essentially blamed the reduction on Booker sales.




4
  A “flash” revenue report is an accounting term that describes a summary of the key operational and
financial outcomes of a business.



                                                    7
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 13 of 114



               (c)     On January 8, 2019, Defendant White emailed Vista that Preliminary

4Q18 revenue came in at $68.3 million, “about $0.3m above forecast,” meaning that internal

forecasts were $68 million in revenue. This number was firmly in the middle of the original

guidance range of $66.8 to $70.8 million, and substantially above the downward guidance, which

set the upper end of the range at $67 million.

       20.     The alleged issues with the integration were also fabrications. Just a week before

the 3Q18 disclosures, Defendant Stollmeyer sent talking points in support of the sale to

Defendant Liaw and another Board member stating that the integration was “proceeding well.”

And the concept that the issues had been ongoing for “two quarters” was directly at odds with

the statements over those past two quarters and during the September 18, 2018 Investor Day

event, stating the “Integration is Working.”

       21.     A multitude of other facts also demonstrate that the guidance was intentionally

misleading. For example, on October 19, 2018, Mindbody’s Chief Strategy Officer (“CSO”)

complained that Stollmeyer’s draft 3Q18 presentation was “shortchanging” the success of

Mindbody’s payments platform—and Mindbody’s Senior Director of Investor Relations told

Defendant White that Defendant Stollmeyer “doesn’t want to talk [about] payments,” and instead

wanted to “thro[w] Booker under the bus.” It was also highly suspicious that Stollmeyer

waited until the night before the 3Q18 earnings call to convene the Company’s Audit Committee

to “alig[n] around a substantial guide down for the quarter.”

       22.     As discussed below, during the fourth quarter, Defendants became aware of the

fact that Mindbody was going to have a “massive beat” both against the downward guidance

and even against the previous analyst expectations. Defendants never revealed this information

to investors during the Class Period. This and the many other egregious facts surrounding the




                                                 8
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 14 of 114



Privatization, including (a) Stollmeyer breaching his duties by prioritizing his employment over

a fair deal process, (b) the use of an obviously conflicted investment bank, (c) the rushed and

corrupt deal process (described below), and (d) the numerous failures to produce an accurate

merger proxy, all suggest that Defendants were running an intentionally corrupt deal process.

        C.      Defendants Rigged the Deal Process in Favor of Vista

        23.     Just four days after the 3Q18 earnings call, the Defendants were back to work on

the next steps of their fraudulent scheme, by pushing forward with the Privatization negotiations

in ways that favored reaching a deal with Vista. For example, Qatalyst left logical buyers off its

list of potential acquirers, because Stollmeyer “[didn’t] want to work for a Payments company.” 5

        24.     Vista had a jump start on all other potential bidders—because it had long been in

secret negotiations with Stollmeyer, but also due to unequal treatment throughout the negotiation

process. As one former employee put it, Vista had an “all access pass” to Mindbody and had

conducted a business review of the Company by early 3Q18. In late November, Mindbody

responded to diligence requests from Vista by promptly populating a data room with over a

thousand documents. In contrast, the other potential bidders were not permitted to review

Mindbody’s documents until December 15, and were only given limited access even then—with

four potential bidders only allowed to access 35 documents, another only allowed to access 36

documents, and yet another being denied access to review diligence documents at all. With the

exception of Vista, Mindbody did not provide financial projections or models to the potential

bidders until December 17, 2018.

        25.     Crucially, Qatalyst made clear to Defendant Stollmeyer and the Transaction

Committee that any potential buyer would need four to five weeks of diligence before submitting
5
 A “Payments company” is one that earns its revenue by payment processing fees. He is stating his
preference as to what type of company he wants to work for—regardless of what is best for investors.



                                                   9
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 15 of 114



a bid. Yet, other potential bidders had just three days to review documents and conduct

diligence before Vista made an offer to purchase Mindbody at $35.00 per share, on December 18,

2018. Vista’s offer letter stated that it had “completed substantially all business diligence,”

which was only possible due to its head-start. The offer letter further made clear that Vista

would not only be retaining management, but would also provide equity incentives through

partnering with senior management, like Stollmeyer and White.

       26.     Even after Vista made its first offer, Stollmeyer and Qatalyst continued to run

interference with other bids. On December 19, 2019, just four days after first being given access

to diligence materials, Qatalyst informed the other potential bidders, without reason, of the

“competitive nature of the process, accelerated timeline, and the need for prompt indications of

interest.” Five of the seven bidders subsequently dropped out of the bidding process.

       27.     On December 23, 2018 and before the two remaining potential bidders finished

their due diligence, Qatalyst delivered its fairness opinion and the Board approved a Merger

Agreement with Vista at $36.50 per share.

       D.      Defendants Pitched the Privatization to Investors and Solicited their Votes

       28.     On December 24, 2018, Christmas Eve, Mindbody and Vista announced that the

Company would be acquired by Vista for $36.50 per share. Mindbody touted the proposed

Privatization by referencing the “68% premium” to the trading price on December 21, 2018,

which it also called a “significant premium.” However, touting this premium was misleading

because Defendants continued to conceal that Mindbody false 3Q18 Disclosures had artificially

depressed the stock price.

       29.     Two days later Defendants filed a Form 8-K continuing to tout the “significant

premium” and boasting that the deal would be subject to a “customary 30-day ‘go-shop’ period,”

in which Mindbody would continue to attempt to find superior bids. However, this go-shop was


                                                 10
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 16 of 114



too short, ran over the holidays, and included a highly restrictive “closed” term that required

Mindbody to actually accept a superior offer (not merely receive one) within that short period.

However, most egregiously, the go-shop was illusory because Stollmeyer and White disrupted

the go-shop process. Instead of shopping the Company, they took long vacations where “cell

service was spotty.” In fact, White text messaged Stollmeyer to say: “I assume that we will be

declining any go shop management discussion until you return, correct?”

       30.     After the announcement of the Privatization, Defendants filed numerous proxies.

All the while, Defendants were internally discussing the terrific 4Q18 results. For example, on

January 5, 2019, Stollmeyer told senior management that 4Q18 results were expected to be $68.3

million, which were in his own words, “a massive beat against the Street’s consensus

midpoint of $66M,” and well above the false guidance range of $65-$67 million. On January 8,

2019, Vista was informed of the “strong” results. The next day, Defendants filed Mindbody’s

Preliminary Proxy, which continued to tout the “premium” as a basis for approving the

Privatization. The Preliminary Proxy also falsely described the negotiations as beginning in

October 2018, even though Stollmeyer had already been seriously negotiating with Vista well

before then.

       31.     On January 18, 2019, all but one Board member received “a presentation

regarding . . . fourth quarter 2018 actuals.” Yet, on January 23, 2019, Defendants issued the

Final Proxy, once again touting the “premium” and falsely describing the history of the

transaction. On January 24, 2019, White wrote to the Audit Committee that 4Q18 revenues

“meaningfully” exceeded the prior November 6, 2018 guidance and recommended releasing the

earnings to the public. However, the revenues were never released to the public. By the end

of the month, Mindbody and Vista’s lawyers were in direct communications regarding the issue




                                                11
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 17 of 114



of whether to disclose the spectacular fourth quarter results. On January 31, 2019, Mindbody’s

counsel wrote to Vista’s counsel, stating that “Mindbody would prefer to do a pre-

announcement rather than a full earnings release.” But no release was made.

       32.     Misled by Defendants fraudulent scheme, investors voted to approve the merger

on February 14, 2019. Even with Defendants deception, the Privatization only received the

support of 55% of the publicly traded shares. The next day, on February 15, 2019, the

Privatization closed, completing Defendants fraudulent scheme, and costing investors hundreds

of millions of dollars in value.

II.    JURISDICTION AND VENUE

       33.     The claims alleged herein arise under the Securities Exchange Act of 1934 (the

“Exchange Act”) and the rules promulgated thereunder. Counts I-II asserted herein may be

referred to as “§ 10(b) Claims” and they arise under Section 10(b) of the Exchange Act (15

U.S.C. § 78j(b)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

Count III asserted herein arises pursuant to Section 14(a) of the Exchange Act (15 U.S.C. §

78n(a)) and Rule 14a-9 promulgated thereunder by the SEC (17 C.F.R. §240.14a-9). Count IV

asserted herein arises pursuant to Section 20(a) of the Exchange Act (15 U.S.C. § 78t(a)) (“§

20(a)”).

       34.     Venue is proper in this district pursuant to Section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Substantial acts in furtherance of the alleged Exchange

Act violations or the effects of the violations have occurred in this judicial district. Many of the

acts charged herein, including the preparation and/or dissemination of materially false and/or

misleading information, occurred in substantial part in this judicial district. Mindbody transacts

business in this district, and the Company has an office located within this judicial district.




                                                 12
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 18 of 114



       35.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       36.     In connection with the acts alleged in this Complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the NASDAQ, a

national exchange within the United States.

III.   PARTIES

       A.      Plaintiffs

       37.     Walleye Trading LLC is a sophisticated institutional investor who sold Mindbody

Class A common stock during the Class Period and was damaged as the result of Defendants’

wrongdoing as alleged herein. Walleye Trading LLC held Mindbody shares as of January 18,

2019, the record date for the shareholder meeting in which the Privatization was voted on.

       38.     Walleye Opportunities Master Fund Ltd. is a sophisticated institutional investor

who sold Mindbody Class A common stock during the Class Period and was damaged as the

result of Defendants’ wrongdoing as alleged herein. Walleye Opportunities Master Fund Ltd.

held Mindbody shares as of January 18, 2019, the record date for the shareholder meeting in

which the Privatization was voted on.

       B.      Defendants

       39.     Defendant Mindbody is a Delaware corporation headquartered in San Luis Obispo,

California. Mindbody is a rapidly growing software company that operates a cloud-based

business management software and payments platform for small and medium-sized businesses in

the wellness services industry. Throughout the Class Period, the Company’s Class A common

stock was listed on the NASDAQ under the ticker symbol “MB.” The Company’s Class B

common stock was not publicly traded and was predominately held by insiders. The Class B


                                                13
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 19 of 114



common stock had ten votes per share and was convertible, at the option of the holder of that

share or upon certain conditions, into one share of Class A stock. Additionally, under

Mindbody’s certificate of incorporation, the Class B shares were set to automatically convert into

Class A shares in June, 2022—i.e., on the 7th Anniversary of that certificate being filed with the

Secretary of State of the State of Delaware in June of 2015.

       40.     Defendant Richard L. Stollmeyer (“Stollmeyer”) co-founded Mindbody in 2001,

and has served as the Company’s Chairman and CEO since 2004. Stollmeyer was retained by

Vista to continue leading Mindbody after the Privatization.

       41.     Defendant Brett White (“White”) has served as the Chief Financial Officer

(“CFO”) and Chief Operating Officer (“COO”) of Mindbody since 2013. White was retained by

Vista to continue working as Mindbody’s CFO and COO after the Privatization.

       42.     Defendant Eric Liaw (“Liaw”) has served on the Board since February 2014.

Liaw is also a general partner of the venture capital firm IVP and he served on the Board through

nomination by IVP, which was a significant investor in Mindbody. Liaw was also the Chairman

of the transaction Committee and a member of the Audit Committee.

       C.      Additional Key Players

       43.     Vista Equity Partners (“Vista”) is a private equity firm headquartered in San

Francisco, California. Vista markets itself as “exclusively invest[ing] in software, data, and

technology-enabled organizations led by world-class management teams.”

       44.     Monti Saroya is a Principal at Vista, since joining the firm in 2008. Saroya was

Stollmeyer and Mindbody’s primary contact at Vista.

       45.     Qatalyst Partners LP (“Qatalyst”) is a San Francisco technology investment bank

that provides strategic and financial advice to clients participating in mergers, acquisitions, IPOs,

and other transactions. Qatalyst was engaged by Mindbody to provide financial advice in


                                                 14
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 20 of 114



connection with the proposed Merger. On December 23, 2018, Qatalyst rendered its fairness

opinion of the Merger.

        46.     Jeff Chang, an investment banker from Qatalyst, began at the company in 2011.

Chang was Stollmeyer and Mindbody’s primary contact at Qatalyst. Chang had previously

assisted in several company sales to Vista, including Apptio’s, Lithium Technologies, and Ping

Identity.

        47.     Institutional Venture Partners (“IVP”) is a private equity firm out of California,

which focuses on later-stage venture capital and growth equity investments. IVP began investing

in Mindbody in 2012, invested over $20 million in Mindbody prior to the Company’s 2015 IPO,

and nominated Liaw to the Board. IVP invested through an entity called Institutional Venture

Partners XIII, L.P. This investment was made as part of a fixed-life investment fund, which

seeks to exit its investments between three to five years.

IV.     SUBSTANTIVE ALLEGATIONS 6

        A.      Mindbody’s Business

        48.     Mindbody was founded in 2001 and quickly became a leader in the software-as-a-

service industry. Mindbody provides cloud-based business management software for companies

in the wellness services industry, such as salons, spas, gyms, and workout studios.

        49.     In doing so, Mindbody’s integrated software and payment platforms assist

wellness business owners to run, market, and build their businesses, while engaging consumers

by aggregating available classes and appointments, and enabling rapid discovery, booking, and

payment. In effect, the platform facilitates a two-sided marketplace: the wellness service



6
  Unless otherwise noted all bold text has been added for emphasis and all text in bold and italics
signifies false statements.



                                                    15
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 21 of 114



providers and the customers that the providers service. Consumers primarily interact with

Mindbody through a mobile phone application.

       50.     Mindbody serves over 67,000 fitness, beauty and wellness businesses, reaching

approximately 35 million customers located in over 130 countries and territories. Mindbody’s

clients vary from local businesses to global brands, such as PURE Yoga, OrangeTheory Fitness,

and drybar. Mindbody also engages with technology partners that provide innovative wellness

programming, such as ClassPass.

       51.     Mindbody’s revenues come from three segments: (1) Subscription and Services

revenue, which is “generated primarily from sales of subscriptions to the Company’s cloud-

based business management software for the fitness, beauty and wellness services industries”; (2)

Payments revenue, which is generated “from revenue share arrangements with third-party

payment processors on transactions between its customers who utilize the Company’s payments

platform and their consumers”; and (3) Products and Other revenue, which includes “various

point-of-sale system products, heart-rate monitors, and physical gift cards to its customers.” In

the last 10-Q filed by Mindbody, on November 8, 2018, Mindbody reported that in the three

months ended September 30, Subscription and Services represented approximately 64% of

revenues, Payments, 35%, and Product and Other, 1%.

       52.     Throughout the Company’s history, Mindbody has consistently, and successfully,

invested in its technology, with the release of Mindbody Online in 2005, Mindbody Finder in

2009, and both Mindbody Express and Mindbody Connect in 2013.

       53.     Mindbody also has a history of successfully acquiring Companies as it expanded.

For example, in February 2015, Mindbody acquired Fitness Mobile Apps, which provides

application software services and development. In September 2016, Mindbody bought




                                                16
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 22 of 114



HealCode, which develops online tools for the fitness and wellness sector, servicing customer

engagement and marketing. In March 2017, Mindbody announced that it had acquired Lymber

Wellness, which specialized in yield management solutions for class and appointment based

businesses. As an indication of the acquisitions’ success, Stollmeyer called 2017 the “most

successful year in Mindbody history.” 7

        B.      Mindbody’s 2018 Growth was Marked by Two Significant Acquisitions

        54.     In early 2018, Mindbody undertook two important and successful acquisitions.

These acquisitions are particularly relevant to this Action, because Defendants would later

mislead investors about the value of the Company by falsely stating that these acquisitions were

driving performance problems.

                (1)     The FitMetrix Acquisition

        55.     On February 19, 2018, the Company acquired FitMetrix, a creator of performance

tracking solutions designed to help wellness businesses increase retention, and provide wellness

seekers with a more engaging and interactive fitness experience. FitMetrix’s technology is

integrated with workout equipment so that it can provide real-time feedback to consumers about

their fitness activity and goals. The FitMetrix deal was announced on February 20, 2018.

Mindbody paid $15.5 million to buy the privately-owned company.

        56.     FitMetrix had been one of Mindbody’s platform partners since 2015. The

partnership enabled Mindbody’s clients (e.g., gyms) to help consumers track their fitness

performance across multiple locations. It allowed businesses to track and respond to data about

their customers, while allowing customers to track their own performance.


7
 Even after the Privatization, Mindbody continued to demonstrate its appetite for acquisitions by
purchasing Bowtie.ai, an artificial intelligence driven company that provides revenue services for
businesses, in May 2019.



                                                    17
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 23 of 114



          57.    The press release announcing the deal stated that through FitMetrix “[s]tudios can

track, rank, display and instantly reward their clients based on real-time results and create

customized workouts using these metrics.” This product allowed consumers to expect “highly

interactive and personalized workouts that, through tracking, help them attain a better

understanding of their personal health.” This was important because, as Mindbody also stated,

“[i]nteractive engagement is the future of fitness.”

                 (2)    The Booker Acquisition

          58.    On March 13, 2018, the Company acquired Booker for $150 million. Booker was

a leading cloud-based business management platform for salons and spas. According to

Mindbody’s press release, the acquisition added “approximately 10,000 salons and spas to the

Mindbody marketplace, combining Mindbody’s leadership in boutique fitness studios and its

vast consumer network with Booker’s leadership in high-value salons and spas.” Defendant

Stollmeyer stated that Mindbody’s intention with the acquisition was “to rapidly expand our

wellness and beauty platform by delivering more value to customers, consumers and partners

alike.”

          59.    Prior to being acquired, Booker operated as a competitor to Mindbody, by

providing a platform assisting wellness businesses (in particular, salons and spas), across many

aspects of their operations, including by assisting with booking clients, staff management, and

point of sale.

          60.    One of Booker’s core products was an automation software marketing tool called

“Frederick.” Frederick adds additional software to automate certain aspects of marketing,

through analyzing historical client data. For example, Frederick can analyze prior transactions to

help businesses understand their true capacity, so that they can more effectively determine

pricing and marketing strategies. Stollmeyer stated that “By joining forces, Mindbody and


                                                 18
           Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 24 of 114



Booker will be able to expand the capabilities of our products to deliver more value to our

customers, engage with more consumers in our marketplace and expand our leadership in

wellness and beauty.”

          C.       The Acquisitions and Related Integrations were Touted as Successes

          61.      Following the acquisitions of FitMetrix and Booker, Defendants assured the

market it was successfully integrating the newly acquired companies and that Mindbody’s

overall outlook was extremely strong.

                   (1)     1Q18 Earnings Call

          62.      On May 8, 2018, Mindbody held the earnings call for its 1Q18 results, which was

the first earnings call after the FitMetrix and Booker acquisitions. During the earning call,

Defendant Stollmeyer described the acquisitions as “pivotal” and reaffirmed that the acquisitions

would “add substantial capabilities to [Mindbody’s] platform.”

          63.      Defendant Stollmeyer also stated that the Company is “significantly investing

both in Booker and FitMetrix to set the stage for a much greater growth to come.” In the

same earnings call, Defendant Stollmeyer further emphasized his focus of successfully

integrating the two acquisitions, calling it a “nontrivial matter.” He assured investors that “in the

months ahead” they would “deeply integrate Frederick into Mindbody” and that Mindbody

would “invest over the next few quarters to get these integrations right, to focus our teams and

prepare ourselves for really magnificent out-years.” 8 In fact, Stollmeyer stated that the Company

had “already blended Booker revenue streams and [Mindbody] revenue streams,” and was

“creating a beauty and wellness team that will sell both Booker and [Mindbody].”




8
    “Out-year” is a term for the year beyond a current fiscal year.



                                                       19
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 25 of 114



       64.     Mindbody also created an “integration management office” which had a “deep

amount of leadership focus.” Stollmeyer explained that “back-end integration and technology

will begin almost immediately,” while the Company will also have the “opportunity to

integrate mobile app experiences on the front end.” He also described a “call to action to get

fitness studios integrated on to our payments rails,” so that Mindbody could earn lucrative

payment processing revenue from those studios. Stollmeyer concluded his remarks, during the

earnings call, by commending the Mindbody team for the “exceptional effort” they were “putting

forth to successfully integrate and accelerate Booker and FitMetrix under the Mindbody

platform.”

       65.     Analysts spoke highly of Mindbody and its recent acquisitions. For example,

Craig-Hallum stated that “[w]e like the Booker acquisition, a lot” and the firm “endorse[d]” the

management’s decision to “fully integrate the Booker business in with the core.” Jefferies added

that “we agree that integration plans/investments make strategic sense and should strengthen MB

as the leading platform for fitness, wellness & beauty industries.” J.P. Morgan further stated that

“we see [Mindbody] as a very well-established [software] provider that can capitalize on a strong

competitive position to drive long-term growth and cash flow.”

               (2)    2Q18 Earnings Call

       66.     On July 31, 2018, during the earnings call for 2Q18, Defendants continued to

describe the Company’s strong prospects and success with integrating FitMetrix and Booker.

       67.     Defendant Stollmeyer stated that “Q2 marks our first quarter post Booker

acquisition, and we are pleased to report solid progress on our integration, strong early

adoption of Frederick and FitMetrix, continued success in target market subscriber growth and

rapid expansion of our consumer brand.” He went on to say that “[r]apid integration of Booker




                                                20
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 26 of 114



and FitMetrix is an important priority this year, and the Mindbody team made substantial

progress in their first 100 days.”

       68.     Defendant Stollmeyer stated that the Company was “extremely pleased” with how

FitMetrix was doing “just in the first few months,” and stated it had “strong quarter-on-quarter

growth from Q1 to Q2, and of course, fantastic growth year-on-year.” He said that the

integration of Frederick was “also ramping up beautifully.”

       69.     In addition to the fact that “substantial progress” had already been achieved,

Defendant Stollmeyer added that while the “integration of Booker, Frederick and FitMetrix” is a

“massive project that touches every aspect of our business,” it was being “front-load[ed].” In

other words, while these integrations were substantial projects, the heavy lifting to complete

those projects was apparently being completed early in the overall integration process. He

further stated that the “objective is to enter 2019 a fully integrated company with the most

capable go-to-market and most powerful suite of products of anyone in the industry, in fitness,

beauty or wellness.” With regards to the integration, Defendant Stollmeyer said he was “feeling

very confident where we sit right now and the path ahead.”

       70.     Defendant Stollmeyer described an example of how the integrated Company was

already achieving positive results:

       [W]e’ve taken the best of the salon, spa and integrative health team from
       Mindbody and the Booker team and combined them, and we’re going to be
       growing that team into parity with our fitness team in the quarters ahead. So their
       focus -- they can sell either Booker or Mindbody. . . . [T]his team can sell both
       products, and what we’re doing right now with Booker is we’re greatly
       strengthening the product.

       71.     While Mindbody did recognize, as anyone would expect, that there were “near

term” costs and frictions associated with the integration, Defendant Stollmeyer provided no basis

to believe that the integration was facing unplanned or unanticipated issues. He also assured



                                                21
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 27 of 114



investors that they were already taking a “cautious” approach to setting expectations “for the

balance of the year,” implying that, if anything, their overwhelmingly positive rhetoric was

actually a conservative assessment of how well things were truly going.

       72.     Defendant White provided similar assurances that the integration efforts were on

track. He stated that the Company was on track to meet its 2019 financial goals and that he had

“confidence for the second half of the year,” because Mindbody had already done “a lot of

heavy lifting on the integration.” More specifically, he stated:

       [The] management teams and the sales teams are clear on the go-to-market going
       forward. We have most of the go-to-market pieces in place. We’ve got the sales,
       the new sales headcount ramping. We’ve got, of course, July to reference for our
       sales velocity. So we’re confident in the guidance that we’ve given, and the
       business is doing well.

       73.     While analysts were cautious in their assessment of the Company’s integration

efforts, they also commended the Company’s plans. For example, on July 31, 2018, Jefferies

stated that the “deal [for Booker] looks strategically sound with potential to significantly raise

ARPS for Booker customers over time, and core MB fitness reps are performing well.” Jefferies

added that “overall progress [on the integration] has been positive since closing the deal,” and

any “friction from integrating Booker [will] improve over time.” J.P. Morgan touted the

upcoming release of Payments 2.0, stating that it is “very attractive as it has the potential to

improve the economics in the core domestic markets as the company looks to upsell into the

Booker customer base.” On September 9, 2018, Jefferies also stated that Mindbody’s acquisition

of “Booker is early in reaching scale.”

               (3)     2018 Investor Day

       74.     On September 18, 2018, after the close of trading, Mindbody held its annual

Investor Day event. During the event, John Davi, Senior Vice President of Product Management,

provided another impressively positive update on the integration:


                                                 22
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 28 of 114



       We’ve already worked to integrate Frederick functionality into Mindbody
       and Booker. In Booker, on July 1, we integrated the first aspect, a teaser of
       Frederick functionality in curating and sending highly customized e-mails to your
       consumer base. We’ll do the same with Mindbody in the coming months, an
       expansion upon our marketing effort.

                                         *      *       *

       We also integrated Frederick basic functionality in the Accelerate tier, along
       with 2-way SMS to make sure that the basics of messaging and communicating
       with the business were part of that Accelerate product.

       75.     Defendant Stollmeyer added that Frederick will get “more and more blended in”

with the Mindbody app, web, and Promote system. Chief Strategy Officer, Josh McCarter

provided additional assurances of the integration with regards to Frederick – “[b]ut ultimately,

anything that we own is going to have a better integration and a better experience within

Mindbody.”

       76.     Booker, in fact, had taken a huge step forward under Mindbody, as it had begun to

sell a Booker-branded mobile app, which was “a highly demanded piece of functionality from

the Booker customer base.” Mr. Davi added that “We think integrating that and delivering that

to consumers through a branded mobile app experience, through inventory integration in

Mindbody.io and the Mindbody app will help drive consumers’ expectation of online booking

functionality and just being a customer in the way that you book salon and spa services.”

       77.     Josh McCarter, Chief Strategy Officer, went on to say that the “Integration’s

going well. We’ve shown that we know how to do that at scale and that we can bring on

teams and integrate them in meaningful ways.”

       78.     During the Presentation, Defendant Stollmeyer presented slides boasting of the

successful integration of Booker and FitMetrix. Most notably, he presented a full-page slide that

simply read “The Integration is Working.”




                                                23
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 29 of 114



       79.     The presentation also included a slide titled “M&A Timeline,” with the subtitle

“Track Record of Successful Acquisitions.” This slide listed both FitMetrix and Booker, firmly

showing that they were already being judged as successful.

       80.     Stollmeyer recognized that although there is a lot of work to do when acquiring a

significant competitor like Booker, as he did in the last earnings call, he “promised,” that the

Company is “going to frontload that work in ‘18, so that we can enter the New Year in ‘19, first

of all, with strong growth and secondly, with a positioning ready in case opportunities come.”

       81.     Stollmeyer went on to explain how the Company was well positioned within the

wellness industry in light of the acquisitions. Specifically, he stated:

       Right now, our acquisitions position us favorably for this, in fact, better than
       anyone else in the world. By acquiring Booker, Frederick, and FitMetrix in
       the last - well, in the first half of the year, we now are positioned to grow our
       marketplace more quickly and to accelerate in all of our key markets. We’re
       going to dive into our product innovations.

       82.     The customer panel too expressed that the integration was going well. For

example, Aaron Stead, VP and GM of Salon, Spa & IH, passionately stated that:

       From the very beginning of our interactions in the process of merging the 2
       companies, Booker and Mindbody, I enjoyed every interaction. The men and
       women of Mindbody are so passionate to the cause. And we saw such a natural
       synergy between our core values at Booker and our company purpose at Booker.
       It’s a very natural, “all part of the same family” interaction. And from the very
       beginning, that was a yes for me.

       83.     Mindbody also expressed optimism about integrating Booker onto Payments 2.0,

which was the Company’s new payments platform that streamlines the process for new

customers, all in one screen. McCarter stated that the Company is “really excited about the

Payments 2.0 platform because we do believe it’s going to bring additional opportunities to

monetize payments on the Booker platform.”




                                                 24
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 30 of 114



       84.     Following the Investor Day event, analysts were pleased with Mindbody. On

September 18, 2018, J.P. Morgan gave Mindbody an “Overweight” rating with a price target of

$48.00 per share. Specifically, J.P. Morgan stated that “[l]ooking at the acquisition integration

timeline we see payment 2.0 and inventory integration as two major milestones coming down the

pike in 2019.” On September 19, 2018, both Jefferies and Roth Capital Partners gave Mindbody

a “Buy” rating and a price target of $48.00 per share. Jefferies stated that the “Booker

integration is progressing well” and added that Mindbody is “making the right investments that

will extend & solidify its lead,” including investing into the “Booker integration.” Roth noted

that “what was glaringly obvious is that integration of marketing and customer retention should

be the biggest catalyst of [average revenue per subscriber] expansion in 2019.”

       D.      The Corrupt Origins of the Privatization

       85.     Defendant Stollmeyer began to secretly—without the knowledge of Mindbody’s

Board—engage in discussions about a possible sale of Mindbody to Vista.

       86.     In fact, Defendant Stollmeyer had long been eyeing a sale to Vista. He was told

by Monti Saroya, Vista Principal, that Vista was interested in purchasing Mindbody as early as

2015, prior to the Company’s IPO in June. Stollmeyer would later testify that “[Vista] said they

would buy us then, we didn‘t have to go public.” Stollmeyer indeed stated that the “Vista Team

ha[d] been closely following the [Mindbody] story for many years.” In 2017, Defendant

Stollmeyer and Vista again discussed the potential sale of Mindbody to Vista but talks soon

ended because the stock “was then trading at an all-time high.”

       87.     These discussions picked back up in August 2018, when Qatalyst “prompted”

Stollmeyer and Vista to begin negotiations. Notably, Qatalyst was badly conflicted from the

start of this process. Its relationships with and work for Vista were sprawling, and included the

following:


                                                25
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 31 of 114



                (a)     Qatalyst was co-founded by a former Vista employee, Brian Cayne,

meaning that the ties between the two companies literally date back to Qatalyst’s formation.

                (b)     The brother of another Qatalyst’s founder and its executive chairman,

Frank Quattrone, was the co-founder of CVent, a company that was sold to Vista in late

November of 2016.

                (c)     Qatalyst (and in particular, Jeff Chang) worked for Vista on its investment

in and “partnership” with iCIMS Inc. The deal was first announced in August 2018 and it closed

on September 2018. Qatalyst’s fee was reported to be $7 million. This was the only relationship

with Vista that Qatalyst disclosed in its written fairness opinion, and in that letter it referred to

the relationship as “material.” Remarkably this means the same Qatalyst banker that was

working for Mindbody was contemporaneously working on a material matter for Vista.

                (d)     Qatalyst (and in particular, Jeff Chang) advised Apptio, Inc., in Vista’s

acquisition of the Company. Its work on that transaction began in September 2018 and the

transaction closed in January 2019 for $1.94 billion. Qatalyst received a fee for its work on this

transaction, though the amount of that fee was not publicly disclosed.

                (e)     Qatalyst (and in particular, Jeff Chang) advised on the acquisition of

Lithium Technologies, Inc. by Vista. The transaction was announced in May 2017. The terms

of the deal were not announced publicly and it is unknown whether Qatalyst worked for Lithium

or for Vista.

                (f)     Qatalyst advised on the acquisition of Spredfast Inc. by Vista. The

transaction was announced September 4, 2018. The terms of the deal were not announced

publicly and it is unknown whether Qatalyst worked for Spredfast or for Vista.




                                                  26
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 32 of 114



               (g)     Qatalyst (and in particular, Jeff Chang) advised on the acquisition of Ping

Identity. The transaction was announced on June 1, 2016, though it closed sometime thereafter.

The terms of the deal were not announced publicly and it is unknown whether Qatalyst worked

for Ping Identity or for Vista.

       88.     On August 7, 2018, Defendant Stollmeyer met with Chang, where Defendant

Stollmeyer informed Chang that he was interested in selling Mindbody to a private equity fund if

they would agree to employ Defendant Stollmeyer and his management team in the post-merger

entity. Thus, from even this stage in the negotiation, Defendant Stollmeyer was putting his

personal interests ahead of the interests of stockholders, in flagrant violation of his duties—

management’s personal interest are not allowed to infect the process leading up to the sale of a

public company. Just hours after meeting with Defendant Stollmeyer, Chang emailed both

Saroya and Defendant Stollmeyer discussing the recent meeting. Chang also wrote: “I know you

all have met before but thought a direct thread might be helpful to get you, Brian [Sheth of Vista],

and Rick [Stollmeyer] together some time in the future.” (See Exhibit A).

       89.     On August 23, 2018, Defendant Stollmeyer met with Saroya and Vista Vice

President, Nicolas Stahl, at Mindbody to discuss Mindbody’s business and, more specifically,

“Rick’s goals,” referring of course to Defendant Rick Stollmeyer’s self-interested goals.

       90.     Although he was not yet part of Vista’s “family” of companies, Defendant

Stollmeyer was invited to attend Vista’s October 8-9, 2018 CXO Summit in Carlsbad, California.

At Vista’s CXO Summit, it became clear that Defendant Stollmeyer was infatuated with Vista

and the prospect of a merger. He met with both Saroya and Vista founder, Chairman, and CEO

Robert Smith. Defendant Stollmeyer proceeded to text Saroya that the “[p]resentations are very

impressive.” He also texted Mike Mansbach, President of Mindbody, that Vista’s presentation




                                                 27
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 33 of 114



was “mind blowing” and “inspiring,” (See Exhibit B) and “[o]n top of it all. I actually like them.

From Robert Smith on down. You would too.” (See Exhibit C).

       91.     Defendant Stollmeyer specifically sought a sale of Mindbody to Vista because it

would allow him to continue leading Mindbody, while reaping direct financial benefits, and

escape the criticism of shareholders and analysts, or as he later stated, it would “free[] [him]

from the shackles of public market investors.”

       92.     Shortly after the conference, Vista stated internally that they “ha[d] built a strong

relationship with the CEO [Stollmeyer].”

       93.     Following the conference, Defendant Stollmeyer took the next steps in seeking a

merger with Vista, meeting with two CEOs of Vista’s portfolio companies, Reggie Aggarwal of

Cvent, Inc., and Andre Durand of Ping Identity. Defendant Stollmeyer sought to learn more

about Vista’s reputation of retaining and compensating the target companies’ management.

Specifically, on October 11, 2018, Chang wrote to Defendant Stollmeyer informing him that he

had reached out to two former clients of Chang and Qatalyst’s, including the CEO of Ping, who

still works at the company since it was acquired by Vista in 2016. Chang believed this would be

“beneficial,” and “serve a dual purpose,” given Defendant Stollmeyer’s intent to continue to

work at Mindbody after the Company’s sale. Chang added that he had “a few other folks I am

happy to introduce you to as well in the event you would like further ‘references.’”

       94.     In the same email to Defendant Stollmeyer, Chang stated that:

       [W]ith regard to our discussion re: Vista: please let me know if and when in the
       coming weeks/months they ask you for more information that is *not* in the
       public domain. At that point I would strongly advise that we get together to
       discuss next steps because it is at that juncture they will use their ability to move
       quickly to their advantage.

       95.     By October 17, 2018, it was clear that the discussions between Mindbody and

Vista had become a negotiation when, significantly, Defendant Stollmeyer emailed only


                                                 28
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 34 of 114



Defendant White, Mansbach, and Kimberly Lytikainen, General Counsel of Mindbody, that

“conversation [with Vista] is progressing rapidly.” Defendant Stollmeyer went on to say that

he:

       [D]id in fact receive a direct expression of interest from Vista yesterday (via
       Monti Saroyan) [sic], although I have not conveyed that to Jeff Chang or
       anyone else. Vista is very enthused about us, would pay a substantial
       premium to [Mindbody’s] recent trading range and see the stock correction
       as [an] opportunity. They have no idea what we are about to report or guide.

(See Exhibit D).

       96.     Given that Mindbody’s 30-day volume weighted moving average prior to Vista’s

October 16, 2018 indication of interest was $38.46 and given that it traded as high as $41.25 per

share in the first half of October, Vista’s offer of a “substantial premium” meant that, at an

absolute minimum, it was prepared to pay at least $41.25 per share. Average premiums in M&A

transactions typically exceed 20%, 9 meaning that a “substantial premium,” would imply a deal

price of at least $49.50 per share.

       97.     In the October 17, 2018 email, Defendant Stollmeyer further stated that “Jeff and

Qatalyst would be our best choice to advise as we explore the possibility of taking

[Mindbody] private in 2019.” In the same email, Defendant Stollmeyer went on to say that “a

sale to PE or synergistic strategic may be our best path forward,” because it “would not be an

automatic ‘exit’ for any of us or our principles. Rather, we would lean into an acquirer who

sees our current capabilities, gets our huge potential, and has resources to accelerate our results.”

Outrageously, regardless of what might be best for Mindbody’s shareholders, he stated: “**I



9
  Jens Kengelbach & Alexander Roos, Boston Consulting Gp., Riding the Next Wave in M&A
(June 7, 2011) (finding an average deal premium of 26% between 1990 and 2010 in a sample of
approximately 26,000 transactions); FactSet, US M&A News and Trends (January 2018)
(reporting median deal premiums in excess of 20% throughout 2016 and 2017).



                                                 29
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 35 of 114



would not support the sale of [Mindbody] at this time in any other circumstance.**”

(Asterisks for emphasis in original email). (See Exhibit D).

       98.     It was Defendant Stollmeyer’s intention to keep these negotiations and plans for

Privatization secret from the rest of the Board and the public shareholders. In the email,

Defendant Stollmeyer explicitly informed Defendant White, Mansbach, and General Counsel

Lytikainen that they should not discuss the sale of Mindbody with any members of the Board:

       I plan to socialize this possibility to the Board Directors individually over the next
       week. Please do not hint or otherwise discuss with them or anyone else until I
       have a chance to do so and give you the green light.

Defendant White responded the next day, October 18, 2018, that his “lips are sealed.” (Id.)

       99.     Despite the Board not being informed of Vista’s interest, the PE firm had already

been given sweeping access to Mindbody. CW-1 10 was a Senior Acquisition Program Manager

at Mindbody, from April 2018 until January 2019. CW-1 described being told early in 3Q18

about a “business review” Vista had completed and discussed Vista’s suggestions following that

review. CW-1 added that Vista’s suggestions were presented by the Chief Marketing Officer of

Mindbody. CW-1 described Vista’s access to information at Mindbody as “unusual” and said

that, when he questioned Vista’s “all access pass” he was told that they were a large shareholder.

CW-1 clarified that by “all access pass,” he meant that Vista was given full-access to Mindbody,

that they could walk around the “SLO” campus freely and “ask whatever” they wanted about

Mindbody’s business.

       E.      The Board is Finally Informed of the Negotiations

       100.    The Board did not meet to discuss the possibility of going private until October 26,

2018, when it convened a telephonic meeting “in response . . . to Vista’s initial inquiry to learn

10
  Former employees are referred to herein as Confidential Witnesses or “CW’s.” All CWs are referred to
using male pronouns regardless of their gender.



                                                 30
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 36 of 114



more about [Mindbody’s] business,” to discuss whether the Company should “engage a financial

advisor to” evaluate Mindbody’s “market situation and potential strategic opportunities” and

whether to create a strategic transaction committee.

       101.    On October 28, 2018, Defendant Stollmeyer sent talking points in support of the

sale of Mindbody to directors, Defendant Liaw and Gail Goodman, acknowledging that the

integration is “proceeding well,” that the Company is not in need of capital, and that he wished

to move “out of the public eye.” Specifically, his talking points included:

       •   We believe more than ever that our [total addressable market] is enormous
           and is ripe for the taking. That’s why we went out and bought Booker,
           Frederick and FitMetrix in 2018.

       •   Integration of these acquisitions is complex but proceeding well. Full
           realization of the synergies will take 1-2 years.

       •   While we actually don’t need capital to invest (we have 5 years on our
           debt), we would like to be able to move more quickly out of the public eye
           and have a partner to work with that shares the vision.

       102.    Defendant Liaw was on board with the sale from the get-go, wanting to liquidate

IVP’s position in Mindbody. In offering advice to Defendant Stollmeyer on how to best position

the Company for sale, he responded that “you can throw the public investors under the bus

and complain about how frustrating it is that they only care about things every 90 days.”

Defendant Stollmeyer replied that Defendant Liaw’s “suggested approach . . . makes sense”

and that he would tell prospective buyers that “[w]e have never been better positioned to

realize our vision.”

       103.    Defendant Liaw emailed Defendant Stollmeyer and Board members Goodman,

and Cunningham to form an “ad hoc strategy committee,” ostensibly to review potential

transactions. The Committee was led by Defendant Liaw, who assumed the position of

Chairman of the Committee notwithstanding IVP’s unique interests. Mindbody’s proxy would



                                                31
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 37 of 114



later state that the Committee was formed on October 30, 2018, by the Board—which seems to

misstate the true origins of the committee, and understate Defendant Liaw’s central role, not just

as head of the Committee, but also as its founder.

       F.      Defendants Sandbagged Mindbody in the 3Q18 Earnings Call

       104.    On November 6, 2018, after the close of trading, Mindbody released its 3Q18

results and held an earnings call about its performance (i.e., the “3Q18 Disclosures”). The

Defendants used the 3Q18 Disclosures as an opportunity to manipulate Mindbody’s share price

downward, in order to set the stage for Vista to make a low-ball offer, which would look

appealing compared to Mindbody’s artificially depressed share price.

               (1)    The Content of Mindbody’s 3Q18 Results

       105.    Mindbody announced that in 3Q18 it had earned $63.8 million in revenue, which

was squarely within the revenue guidance of $63-$65 million the Company had given the prior

quarter. In 3Q18 they had also given full year guidance of $246-$250 million. Investors could

therefore calculate 4Q18 guidance by subtracting the full year guidance of $246-$250 million,

from the actual revenue in the first three quarters of $179.2 million. This calculation meant that

4Q18 was guided at $66.8-$70.8 million. However, the Company shocked the market by

adjusting this guidance downward to a range of $65-$67 million.

       106.    Immediately after disclosing this reduced guidance, Mindbody’s 8-K stated that

this update “reflect[ed] the acquisition of FitMetrix and Booker.” Throughout the 3Q18

Disclosures, Mindbody falsely blamed the supposed decrease in 4Q18 expectations on the

integration of these acquisitions. In the press release for Mindbody’s 3Q18 results, Defendant

Stollmeyer stated that “recent acquisitions have introduced greater operational challenges than

expected in the back half of the year.”




                                                32
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 38 of 114



        107.     In the 3Q18 earnings call, Defendant Stollmeyer purported to provide some

clarity on the situation, stating that:

        [W]e have faced significant operating challenges in the past 2 quarters. The
        combined effects of our recent acquisitions, go-to-market reorganization and
        expanding consumer and partner initiatives have made Mindbody a
        considerably more complex business to operate than it was just 6 months ago,
        and we did not meet our own growth expectations in the second and third
        quarters. We expect this to continue lagging a bit in Q4 as we communicated
        on our last call -- or continue to lag the expectations we communicated in our
        last call.

        108.     While vague in many respects—this statement does provide some specific false

information about the supposed issues with the integration causing the decreased guidance were

a continuation of issues from the past two quarters and caused by not meeting “growth

expectations.”

        109.     During the Q&A portion of the earnings call, Defendant White similarly

described certain costs the Company was facing as it grew and completed the integrations of

Booker and FitMetrix—but firmly stated “it’s kind of a steady course and speed on the expense

side.” In other words, Defendant White was not blaming the downward guidance on rising or

higher than previously expected expenses. Rather, he said the Company was “pulling back on

the revenue” and that it had “tapped the brakes on the revenue a little bit here in Q4.” Thus,

Defendant White clarified—falsely—that the reduction in expected performance was the result

of slower expectations for revenue, not some other issue.

                 (2)    The Reaction to Mindbody’s 3Q18 Results

        110.     Following the negative 3Q18 Disclosures, Mindbody stock fell $6.45 from its

November 6, 2018 closing price of $32.63, to close at $26.18 on November 7, 2018, a decline of

approximately 20%.




                                                33
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 39 of 114



       111.    Unsurprisingly, analysts were quick to voice their contempt at the abrupt change

in the Company’s outlook. For example, on November 7, 2018, JP Morgan stated that the

integration issues were “much bigger than [they had] anticipated at the time of the deal.” They

added that it will now “[m]ost likely . . . take a couple of quarters for changes and new sales

hiring to meaningfully contribute.” Similarly, Jefferies noted that the “Market disappointment is

understandable after: 1) unclear signals after Booker acquis. was first announced; 2) $1M lower

FY18 rev guide after Q2; and 3) low Q4 rev guide after Q3.” In addition, analysts at Roth

Capital Partners added that the 4Q guidance was underwhelming and that the “Booker

integration, especially with Salon and Spa conversions, remains challenged.” Roth also stated

that they “are disappointed that integration of Booker is taking longer than expected.” UBS

stated that they are “worried that gains in Salon & Spa may take longer than we initially thought

as Mindbody struggles with the integration.”

               (3)     The 3Q18 Results Were Misleading

       112.    The issuance of lowered guidance prior to the announcement of the negotiations

with Vista was part of a manipulative scheme or device employed by Defendants to achieve their

wrongful goals. Doing so, was intended to, and in fact did, lower Mindbody’s stock price, to

pave the way for the Privatization.

       113.    Defendant Stollmeyer obviously knew that the lowered market price could be

used to push for a deal with Vista. His October 17, 2018, email to Defendant White, Mansbach,

and General Counsel Lytikainen stated that Vista had seen a prior dip in Mindbody’s stock price

as an “opportunity” and then in the very next sentence schemed: “They have no idea what we

are about to report or guide.” From this, it is clear that Defendant Stollmeyer himself saw the

downward guidance as connected to the offer from Vista.




                                                 34
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 40 of 114



       114.    Furthermore, the lowered guidance and accompanying explanation was false and

deeply misleading. Defendants intentionally lowered guidance in order to exaggerate the

“premium” that would ultimately be touted as part of Vista’s offer to buy Mindbody. Defendants

knew that the Privatization would look like a very attractive offer if the stock price was

depressed by the 3Q18 Disclosures, prior to revealing the proposed Privatization.

       115.    On October 17, 2018, Defendant White asked Senior Director of Investor

Relations Nicole Gunderson to see if she had “a creative way to guide 2019” on the November 6,

2018 earnings call. Gunderson replied that even though the Company would begin to realize the

value of its new Payments 2.0 platform—which would be expected to have a dramatically

positive impact on performance—Stollmeyer “doesn’t want to talk [about] payments,” and

wanted to guide below the Wall Street expectations by “throwing Booker under the bus.”

       116.    Similarly, two days later, on October 19, 2018, Mindbody’s Chief Strategy

Officer, Josh McCarter, added to that point by stating that management’s draft presentation was

“shortchanging . . . payments and related financial services.” He stressed that the payments

segment comprised “almost 40%” of Mindbody’s revenue and had “a huge story to it we can sell

to our team and investors.” On October 25, 2018, McCarter again stated that “I still feel we’re

missing detail on Payments.” In other words, Mindbody’s Chief Strategy Officer was concerned

that Defendant Stollmeyer was ignoring positive developments to make room for his desired

negative narrative about the integration.

       117.    On November 5, 2018, Defendant Stollmeyer revised both the Company’s

November 6, 2018, press release and the 3Q18 earnings call script to focus less on the positives

from Payments and more on the supposed challenges faced by the acquisitions. Suspiciously,

Defendant Stollmeyer waited until the night before the earnings call to convene the Audit




                                                35
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 41 of 114



Committee (which includes Defendant Liaw), Defendant White, Mansbach, and Lytikainen, “to

review our latest Q4 forecasts, and align[] around a substantial guide down for the quarter.”

(See Exhibit E). It was highly unusual to not include the Audit Committee earlier, given the

substantial reduction to guidance. In the accompanying early morning November 6, 2018 email

addressed to the Investment Relations team, Defendant Stollmeyer first made known his changes

to the press release and earnings call, including recommending that they add that: the Company

“encountered greater operating challenges than expected in Q3, and this caused our results

to come in below expectations” to the press release; and the Company “experienced notable

execution challenges in Q3” to the earnings call. (See id.).

       118.    The fact that the downward guidance was intentionally made to decrease the share

price so that Vista’s offer would have the appearance of a “premium” is further confirmed by

Defendant Stollmeyer’s admission that he expected, and was not bothered by, the negative price

reaction: Notwithstanding the fact that the share price fell approximately 20%, Defendant

Stollmeyer text messaged Qatalyst’s Chang on the same day as the 3Q18 earnings call, saying

“We’re not surprised by the after-market reaction. I’m fine.”

       119.    On November 7, 2018, Defendant Stollmeyer explained to Mindbody’s newly-

hired Chief Technology Officer: that “We are resetting street expectations to position

ourselves up for future beat and raises. We have a strong year of growth planned in 2019.”

       120.    In addition to these admissions that the guidance was not intended to be accurate,

and other suspicious circumstances, it is also now known that the public statements were badly

inconsistent with the actual information available within the Company. In truth, but unknown to

the market, the Company’s internal projections for 3Q18 exceeded the downward guidance. In

fact, just three days prior to the guidance, on November 3, 2018, a manager in financial planning




                                               36
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 42 of 114



and analysis text messaged Mindbody’s senior finance manager that there was no basis to deviate

from Mindbody’s prior guidance:

       The philosophy is to forecast for the quarter not the month. We use the first
       month to identify if there is anything material that would affect the quarter. We
       minimally beat in October – that tells me we are on track to hit our
       forecast. . . . The question is – did the assumptions we saw in month 1 cause us
       to think our assumptions for month 2 and 3 need to be revised – I do not know of
       anything in the flash [revenue report] that would materially change our
       assumptions for the preceding months.

       121.    The reduced guidance did not reflect Mindbody’s internal expectations. On

January 8, 2019, Defendant White emailed Vista that Preliminary 4Q18 revenue came in at $68.3

million, “about $0.3m above forecast,” indicating that internal forecasts were $68 million,

and not the $65-$67 million stated in the downward guidance. (See Exhibit J).

       122.    Statements from confidential witnesses strongly demonstrate that the downward

guidance and associated explanation was inconsistent with the true situation Mindbody was

facing, and inconsistent with the Company’s internal projections.

       123.    CW-2 worked as a Regional Sales Manager for Mindbody from September 2018

until late 2019, and prior to that had worked for Mindbody as a Sales Specialist since early 2017.

CW-2’s role included oversight of a sales team of twelve that was responsible for a substantial

aspect of the Booker sales vertical (across all regions). It was CW-2’s impression that the

integration of Booker had been going well throughout 2018. CW-2 explained that Booker

performed very well during his tenure at Mindbody. CW-2 further explained that sales quotas

for Booker were increased each quarter from 3Q18 until 2Q19 and these quotas were met each

time. CW-2 added that the 3Q18 guidance “was a surprise” to him because sales goals were

consistently being met.

       124.    Notably, Defendants had lowered revenue guidance and attributed to downward

guidance to its acquisitions. The Booker acquisition was ten times bigger than the FitMetrix


                                                37
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 43 of 114



acquisition. Defendants also described the cause of the downward guidance as a continuation of

issues from the prior two quarters. However, according to CW-2, Mindbody had raised and met

its sales goals for Booker during 3Q18 and 4Q18.

       125.    CW-3 worked for Mindbody as a key member of its finance department. He

started at Mindbody prior to 2018 and left during 3Q18. According to CW-3, he participated in

FP&A team meetings every Thursday, and another weekly meeting headed by Defendant White

and attended by the FP&A and accounting teams. CW-3 reiterated that any material drop in

sales forecasting would have been discussed with him because he was part of the FP&A team.

Though CW-3 was not part of all financial discussions, CW-3 was part of the discussion that

rolled up to his FP&A team meetings, where any material change in forecasting would have been

discussed.

       126.    CW-3 recalled that “3rd quarter [2018] forecasted very solid” and was “on track”

for Mindbody when he left the Company. CW-3 stated that there was also “nothing to suggest a

poor 4th quarter” at the end of his tenure. CW-3 did not hear concerns about negative guidance

being discussed for 3Q2018 and 4Q2018, nor did he hear about a drop in sales forecasts when he

left. CW-3 also stated that there was “little tolerance for missing forecasts,” and that he would

be surprised if the Company was caught off guard by a drop in sales, due to Mindbody’s focus

on monitoring sales, revenues, and expenses, adding that there were approximately 10-12

analysts or finance department managers “really monitoring” and “looking into the numbers.”

       127.    It was deeply misleading to come to the market with downward guidance without,

at least, explaining that the announcement contradicted this material information—i.e., that the

Company was, in reality, on track to hit its forecasts. Moreover, the events both prior to and




                                                38
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 44 of 114



after the downward guidance also strongly suggest that the downward guidance was an

intentional effort to lower the Company’s stock price.

       128.    The downward guidance was blamed on integration issues. However, as

previously described, the Company had assured the market in its two prior earnings calls that

integration was proceeding well. Furthermore, at Mindbody’s Investor Day, which occurred

during 3Q18, investors were assured that the integration was going well. The conclusion that the

downward guidance was intentionally misleading is heightened by the even more preposterous

statements in the 3Q18 Disclosures that the challenges had been present for the “past two

quarters,” which covered the period in which Mindbody was assuring investors that the

integration was proceeding well and according to plan.

       129.    Similarly, internal communications at Mindbody ten days prior to its Investor Day

event confirm that management believed the acquisitions were a success: Defendant Stollmeyer

stated to management on September 9, 2018 that “[o]ur acquisitions, including

Booker/Frederick and FitMetrix improve our market position further.”

       130.    Even more astoundingly, just a little more than a week before the downward

guidance, on October 28, 2018, Defendant Stollmeyer sent talking points in support of the sale to

Defendant Liaw and Goodman, which stated that the integration was “proceeding well.” It

makes absolutely no sense that he would appear before investors, just nine days later, describing

a substantial guide down due to supposed integration issues.

       131.    After the Privatization, Defendant Stollmeyer testified under oath, that he makes a

practice of guiding below actual expectations because “[i]t’s much better to guide a bit below

what you’re expecting and then beat those expectations.’” Regardless of his spin about why

he might do this, this is an admission by Defendant Stollmeyer of the fact that he was willing




                                               39
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 45 of 114



to—and in fact did—intentionally put out guidance that was not his best estimate, for the explicit

purpose of engineering investor reactions. Of course, Defendant Stollmeyer knew full well that

guidance was supposed to align with the Company’s actual views, as he also testified as to the

definition of guidance, which he said refers to “communicating our expectations within a range

of revenue and bottom line results.”

        132.    As explained in greater depth in Section IV(K), less than two months after the

downward guidance, the Defendants were aware that the Company’s fourth quarter 2018 results

had materially exceeded not only the downward guidance, but also the earlier estimates. As

Defendant Stollmeyer stated internally, the actual 4Q18 performance was a “massive beat

against the Street’s consensus.” While the fact that the Company beat guidance, standing

alone, would not support the inference that this guidance was false—in the context of the many

other facts supporting the inference that the guidance was intentionally false and misleading, the

actual performance further supports the inference that the guidance was intentionally false and

misleading when made. 11

        133.    Similarly, as later discussed, even after insiders knew of this “massive beat” they

did not disclose this information to investors. This too provides additional support for the

inference that the lowered guidance was intentionally misleading, since this demonstrates

Defendants’ willingness to hide truthful information from investors, and in particular, truthful

information on the topic of Mindbody’s 4Q18 performance.

        134.    Finally, the timing of the downward guidance also raises substantial suspicions

that the downward guidance was intentionally too low. The fact that Defendant Stollmeyer had

11
  For example, the fact that actual performance exceeded estimates provides circumstantial support and
corroborates the other allegations that internally Mindbody was expecting to outperform the downward
guidance.



                                                  40
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 46 of 114



originally engaged in the negotiations in secret supports the inference that he was intentionally

manipulating the deal process. In the same vein, the other corrupt aspects of the deal process

similarly support the inference of intentional misconduct.

        G.      Vista was Arbitrarily Favored in the Rushed and Inept Negotiation

        135.    After the downward guidance, Defendants continued their fraudulent scheme by

conducting a deal process that arbitrarily favored Vista and failed to provide any hope that

investors would receive a fair value for their shares through the merger process.

        136.    Running a deal process that had at least the outside semblance of impartiality was

a necessary component of the fraudulent scheme. Certain practices—such as the retention of a

financial advisor, the solicitation of interest from various parties, and a go-shop period—are such

mainstays of modern M&A practice, that their exclusion would have been an obvious red flag to

investors that the deal with Vista was sour. Thus, while Defendant Stollmeyer would likely have

preferred to simply rush forward with Vista, it was necessary for him to manufacture a record

that could at least temporarily hide his scheme, in order to ensure they would receive shareholder

approval.

        137.    Defendant Stollmeyer—not the Committee—contacted potential financial

advisors to work on the transaction. This gave him considerable opportunity to tilt the scales so

that the Company would decide to hire Qatalyst and Mr. Chang, with whom he already had an

ongoing relationship. On November 14, 2018, the Committee interviewed Qatalyst and other

potential financial advisors. Within days Qatalyst was retained by Mindbody, notwithstanding

its substantial conflicts of interest, which was supposedly were disclosed to the Board. 12



12
  The proxies used to support the deal state that Qatalyst was selected after “taking into account the
conflict disclosure by Qatalyst Partners.”



                                                    41
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 47 of 114



       138.    Once retained, Qatalyst contacted several potential counterparties and members of

the Committee were provided with occasional updates on the status of communications. By

allowing the heavily conflicted Qatalyst to run this critical component of the process, Qatalyst

was able to reduce the likelihood of a true competitor to Vista surfacing.

       139.    For example, Qatalyst produced a list of potential acquirers, yet left off logical

financial buyers, like SoftBank or Tamesek, as well as logical strategic buyers, like

InterActiveCorp and Daily Burn. McCarter recommended that Mindbody engage with Global

Payments because they were “making a push” into Mindbody’s software as a service “vertical,”

meaning “they would possibly be a good one if we’re trying to push valuation up.” Yet,

Defendant Stollmeyer shot down the idea because he “[didn’t] want to work for a Payments

company.” It would be hard to overstate the magnitude of this totally self-serving decision,

which prioritized Defendant Stollmeyer’s personal employment preferences over a deal process

that would maximize shareholder returns.

       140.    On November 14, 2018, Qatalyst made clear to Defendant Stollmeyer and the

Committee that any potential buyer would need four to five weeks of diligence before submitting

a bid. Notwithstanding this fact, the timeline for entertaining potential acquirers other than Vista

and approving the merger was needlessly fast-tracked.

       141.    In late November, Qatalyst’s Jeff Chang provided Defendants Stollmeyer, White,

and Liaw a list of Vista’s diligence requests. Immediately, Defendants Stollmeyer and White

used that list to populate a dataroom for Vista so that they could review documents.

       142.    In contrast, all other potential bidders were permitted to review only a fraction of

documents compared to Vista, if any at all, and not until December 15, 2018 at the earliest. Four

of the other potential bidders received access to only 35 documents. Another potential bidder




                                                42
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 48 of 114



received access to 36 documents, and yet another potential bidder was not granted access to

review diligence documents at all. While Vista had already “completed substantially all business

diligence” by December 18, 2018—other investors were not shown the Company’s financial

projections or models until December 17, 2018.

       143.    Defendant Stollmeyer continued his near exclusive conversations with Vista, in

particular, Saroya. On December 17, 2018, Defendant Stollmeyer and Saroya spoke again about

Mindbody’s business. They spoke again the next day, when Defendant Stollmeyer told Saroya

that “Square Scheduler [is] not a relevant competitor” of Mindbody’s, and “[o]rganic growth in

Higher Price Tiers [is] better than your team has modeled.” In other words, Defendant

Stollmeyer relayed to Saroya that the Company’s subscribers in the higher-priced tiers were

better than Vista had modeled after conducting diligence.

       144.    On December 18, Vista, who had been in discussions with the Company about a

potential transaction for at least one month longer than any other potential acquirer, submitted an

offer to acquire the Company for $35.00 per share. At that time, Vista had already “completed

substantially all business diligence,” just three days after other bidders received limited access to

the data room. The offer letter noted that Vista’s offer was “definitive” and could provide an

equity commitment for the full purchase price without a contingency on financing. The offer

letter further made clear that Vista would not only be retaining management, but would also

provide them with equity in the post-Privatization Mindbody: Vista “seeks to invest in and

partner with superior management teams.” By “partnering” with Vista, Defendant Stollmeyer,

and management had the opportunity to participate in the equity upside of the post-closing entity.

In fact, management was expected to receive 10% equity in post-closing Mindbody.




                                                 43
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 49 of 114



        145.    Once Vista made the offer, Defendant Stollmeyer continued to interfere with

other potential bids – when Recruit Holdings Co., Ltd. (“Recruit”) asked for additional

information, he told the head of Investment Relations that “we’d like to hold off on sharing our

marketplace analysis on this until we have price on the table.” Defendant Stollmeyer later

admitted he did not want to work for a Japanese company, like Recruit. Once again, this reveals

that Defendant Stollmeyer was focused on his personal employment goals, not satisfying his

obligations as a fiduciary.

        146.    The next day, December 19, 2018, just four days following the other bidders’

initial investigation into the Company’s documents and notwithstanding Qatalyst’s previous four

to five week diligence recommendation, the Transaction Committee instructed Qatalyst to inform

to the other potential bidders, without reason, of the supposed, “competitive nature of the

process, accelerated timeline, and the need for prompt indications of interest.” This resulted

in five of the seven potential acquirers dropping out of the bidding process. According to

Qatalyst, the two remaining bidders were either unable to produce a competitive bid on “a

timeline that would be competitive with Vista” or wished to conduct additional due diligence.

        147.    On December 20, 2018, the Company made a counter offer of $40.00 per share to

Vista’s previously proposed purchase price. The next day, Vista rejected the Company’s

proposal but made its best offer to purchase Mindbody at $36.50 per share. Defendant Liaw

privately emailed his colleagues at IVP stating that he “personally thought Vista would come up

to $38,” but “the rest of the possible field is far behind.”

        148.    Just three days later, on December 23, 2018 and significantly before the two

remaining potential bidders finished their due diligence, Qatalyst delivered its fairness opinion

and the Board approved the Merger with Vista. This secured Vista’s position as the most likely




                                                  44
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 50 of 114



acquirer of the Company. While a topping bidder could emerge, they would need to pay a

breakup fee in order to outbid Vista. 13

        H.      The Misleading Announcement of the Proposed Privatization

        149.    On December 24, 2018, Christmas Eve, Mindbody and Vista issued a press

release announcing that the Company would be acquired by Vista for $1.9 billion (the

“Privatization Announcement”). Mindbody touted the “significant premium” that shareholders

would receive as a result of the Merger. Specifically, Mindbody stated that “shareholders will

receive $36.50 in cash per share, representing a 68% premium to the unaffected closing price

as of December 21, 2018,” of $21.72 per share.

        150.    The Privatization Announcement also included a number of highly positive

endorsements of the Deal. For example, Defendant Stollmeyer said: “We are thrilled to provide

immediate liquidity to our shareholders at a significant premium to market prices.” The press

release also stated that the Board “unanimously approved the deal and recommended that

stockholders vote their shares in favor of the transaction.”

        151.    The Privatization Announcement was misleading because it touted the offer as a

“premium” without disclosing that the supposed premium was measured in relation to

Mindbody’s market price, which was artificially depressed by false and misleading statements in

Mindbody’s 3Q18 earnings release.

        152.    Defendants misled shareholders as to the “significant premium” they would

receive as a result of the Merger. However, Defendants failed to inform investors that this

supposed “premium” was actually a slight discount to the 30-day closing price average in the

13
  Literally, the target of a merger pays the breakup fee. But functionally, because the ultimate acquirer is
buying the target, this means the acquirer loses that value, and therefore the acquirer has to debit the
breakup fee against their pre-breakup fee valuation. As a result, a breakup fee is an additional amount the
would-be acquirer has to be willing to pay, before it can make a bid.



                                                    45
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 51 of 114



period just before the 3Q18 Disclosures—which average was $36.63. Moreover, the $36.50 deal

price was, in fact, an 18.2% discount to Mindbody’s 52-week high ($44.60 per share), a 16.8%

discount to Mindbody’s stock price in late September ($43.85 per share), and an 11.5% discount

to Mindbody’s $41.25 in early October. Defendants also failed to disclose that on October 16,

2018, Vista indicated that it would “pay a substantial premium to [Mindbody’s] recent trading

range” of $38.46 to $41.25 per share.

       153.    The December 21, 2018, share price that the Company based its supposed

“premium” off of did not reflect the actual value of the Company at the time, and any statement

that the Merger consideration was a “premium” was therefore misleading.

       154.    Based on the publicly available (and misleading) information, analysts

recommended the deal. However, “on the flip side,” J.P. Morgan found the transaction to be at

an “attractive acquisition price,” for Vista. UBS also noted that the “multiple offered by

Vista is a 26% discount to the SaaS group at 7.8x,” implying it was not a particularly high

price for the Company.

       155.    The same day that the deal was announced, Defendant Stollmeyer wrote to two of

his financial advisors in a text message:

       Vista’s in love with me (and me with them). No retirement in my headlights.
       However, I will likely sell most or all of my stock. It will be incumbent upon
       them to provide compelling incentives. Let’s meet after the holidays to talk about
       how to allocate the inbound cash.

(See Exhibit F).

       156.    Also on the day that the deal was announced, Defendant Stollmeyer responded to

an email from a venture capitalist congratulating him on the deal, by stating: “Vista loves me and

wants us to step on the gas. No retirement in my headlights :).” (See Exhibit G).




                                               46
         Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 52 of 114



         I.     The Terms of the Merger Agreement

         157.   On December 26, 2018, Mindbody filed a Form 8-K, attaching the Agreement

and Plan of Merger (“Merger Agreement”), which described the Privatization in detail. The

Merger Agreement is incorporated by reference herein, and several of its key terms are described

below.

                (1)    Structure of the Merger

         158.   Through the Privatization, Mindbody would merge with Torreys Merger Sub, Inc.

(“Merger Sub”), which was owned by Torreys Parent, LLC (“Parent”), which was itself affiliated

with and controlled by Vista. If completed, Mindbody stock would no longer be outstanding,

publicly traded, and would be cancelled and delisted from NASDAQ. Shareholders’ common

stock would be “automatically converted into the right to receive cash in an amount equal to

$36.50, without interest thereon.”

                (2)    The Go-Shop Provision

         159.   The agreement permitted what Mindbody referred to as a “customary 30-day ‘go-

shop’ period.” Go-shop periods allow a target company to, for a certain period of time, consider

unsolicited offers as well as actively solicit bids for the target. An illusory go-shop can give

investors the false impression that the deal process was more robust than it actually was, and can

be used to try to provide a façade of legitimacy for an otherwise corrupt negotiation process.

Market practices have arisen regarding what constitutes a legitimate go-shop. Here, the go-shop

was not legitimate.

         160.   First, the 30-Day period was short. This period was set to run from December 23,

2018, until January 22, 2019. Market practices around the time of the negotiation, typically




                                                 47
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 53 of 114



called for a shopping period of more than 30 days. 14 But, more importantly, the timing of this 30

day period, which ran through the holiday season, meant that it was actually an exceptionally

compressed timeline.

        161.    Second, the go-shop provision required Mindbody to accept a competing proposal

during the period. This is referred to as a “closed” go-shop. In contrast, an “open” go shop

allows the company to continue negotiations with those bidders whom it has already engaged

with during the go-shop period, after that period runs. As one Delaware court put it, the

combination of a short period and closed term is problematic because it “essentially require[s]

the bidder to get the whole shebang done within the 45-day window.” In re Lear Corp. S’holder

Litig., 926 A.2d 94, 119 (Del. Ch. 2007). In this case, the window was even smaller, at 30 days.

        162.    Third, the go-shop provided Vista with matching rights, meaning that it had a

privileged opportunity to meet any other bidder’s terms. This is not by itself off-market, but is

considered an acquirer friendly adjustment because it discourages other bidders from spending

the necessary time and resources to make a competing offer—since Vista can always match.

When combined with the other acquirer friendly adjustments, it further showcases how weak the

go-shop was.

        163.    In light of these weak terms, if the go-shop was to be anything but illusory,

Mindbody’s management needed to engage in the most rigorous shopping period they possibly

could. In other words, because the written terms of the go-shop were so weak, by calling the go-

shop “customary,” Mindbody was assuring investors that they would make up for these

weaknesses by executing the shopping period with as much rigor as possible.



14
 On average, a go-shop period is 37 days. Presutti, Richard, et al., “Private Equity Buyer/Public Target
M&A Deal Study: 2015-17 Review and Comparative Analysis,” Schulte Roth & Zabel (Sept. 17, 2018).



                                                   48
         Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 54 of 114



         164.   However, on December 24, 2018, Qatalyst emailed Defendants Stollmeyer and

White to discuss the proposed go-shop plan. (See Exhibit H). Even at this early stage they were

making plans to limit the information provided to other bidders. Under the plan, even those

parties executing NDAs were only going to be given access to an “initial limited data room,”

which was the data room Vista was given “with some subtractions.” Even more astoundingly,

the full data room would only be provided to bidders for “confirmatory diligence,” not for the

purpose of making bids.

         165.   Instead of running a robust go-shop process, both Defendants Stollmeyer and

White went on vacation. Defendant White was out until January 4, 2019 with no access to email.

Defendant Stollmeyer was out all the way until January 14, 2019, in a location where the “cell

service was spotty.” Meaning that by the time he returned, there would only be ten days left—

and in particular ten days left to (as the Delaware Chancery court puts it) “get the whole shebang

done.”

         166.   Incredibly, on January 6, 2019, Defendant White text messaged Defendant

Stollmeyer: “I assume that we will be declining any go shop management discussion until

you return, correct?” This all but assured a competing bid would not arise. This was all the

more astounding because on that very same day Defendant Stollmeyer text messaged Defendant

White saying that he had heard from another potential party that the other potential party felt

Mindbody was “worth a lot more than $36.59.” (See Exhibit I). Notwithstanding this,

Stollmeyer simply deferred this potential party to the highly conflicted Jeff Chang of Qatalyst.

         167.   Even when Defendant Stollmeyer returned, he attended the Super Bowl on

February 3, 2019, with both Saroya and Aggarwal, further indicating that he was firmly

committed to Vista well before the Privatization closed:




                                                49
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 55 of 114




(Stollmeyer is center; Aggarwal is to Stollmeyer’s left; and Saroya is to Stollmeyer’s right.)

       168.    Documents produced in the DE Action further show that Mindbody management

sabotaged the already illusory go-shop by providing less diligence to go-shop participants than

was provided to Vista and all of Vista’s financing sources and by delaying providing diligence to

another potential bidder, effectively running the clock on the go-shop.

               (3)     The Vote Required

       169.    The Merger Agreement explained that the deal would only go forward if it was

approved by “a majority of the voting power of the outstanding shares of Company Class A

Stock and Company Class B Stock (voting together as one class).” The Merger Agreement also

explained that Defendant Stollmeyer and IVP would execute irrevocable proxies to vote all

Mindbody shares they beneficially owned in favor of the Merger.




                                                50
         Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 56 of 114



         170.   As of the Record Date 15 there were purportedly 45,643,595 shares of Class A

common stock and purportedly 2,372,938 shares of Class B common stock outstanding and

entitled vote at the Special Meeting. 16 The following chart shows the shareholdings and voting

power of insiders and IVP as of the Record Date, including options and restricted stock units:

                   Share Count and Voting Power Including Options & RSUs 17
     Name                              Class A         Class B         % of Voting
                                       Shares          Shares          Power
     IVP                                    1,039,349       1,602,683             24.6%
     Defendant Stollmeyer                     264,618       1,543,952             19.8%
     Michael Mansbach                           59,923               0             <1%
     Defendant White                          138,702         165,874              2.5%
     Kimberly Lytikainen                       51,487            7,937             <1%
     Mark Baker                                15,527                0             <1%
     Katherine Blair Christie                  19,987           60,000             <1%
     Court Cunningham                            3,234               0             <1%
     Gail Goodman                               22,513               0             <1%
     Cipora Herman                              14,423               0             <1%
     Defendant Liaw                              7,996               0             <1%
     Adam Miller                                12,885               0             <1%
     Graham Smith                               29,987         70,000              1.0%
                                Totals      1,680,631       3,450,446             47.9%

         171.   The following chart shows the shareholdings and voting power of insiders and

IVP as of the Record Date, excluding options and restricted stock units:




15
   The Record Date was eventually set to be January 18, 2019, but was not yet publicly set at the time of
the Deal Announcement or the December 26, 2018 Form 8-K disclosure attaching the Merger Agreement.
16
   There is an outstanding dispute as to whether certain of the Class B Shares converted into Class A
shares prior to the vote. For now, these numbers assume that the publicly listed numbers in Mindbody’s
proxy materials are correct.
17
   This chart is reproduced from page 90 of the Final Proxy, and is subject to the footnotes therein.



                                                   51
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 57 of 114



                                   Share Count and Voting Power
     Name                                 Class A        Class B        % of Voting
                                          Shares         Shares         Power 18
     IVP                                       1,039,349      1,602,683            24.6%
     Defendant Stollmeyer 19                      72,425        582,433             9.0%
     Michael Mansbach                              3,705              0             <1%
     Defendant White                              19,074              0             <1%
     Kimberly Lytikainen                               0              0             <1%
     Mark Baker                                      300              0             <1%
     Katherine Blair Christie                     19,987              0             <1%
     Court Cunningham                              3,234              0             <1%
     Gail Goodman                                 22,513              0             <1%
     Cipora Herman                                14,423              0             <1%
     Defendant Liaw                                7,996              0             <1%
     Adam Miller                                   9,328              0             <1%
     Graham Smith                                 29,987              0             <1%
                                   Totals      1,242,321      2,185,116            33.3%

          172.    Thus, even if all insiders and insider-affiliates voted in favor of the Privatization,

the vote total would not reach the 50% total needed to close the transaction. This mean that the

deal could not be completed without receiving at least some votes from shareholders that were

not affiliated with insiders (“Unaffiliated Shareholders”).

                  (4)    Appraisal Rights

          173.    The Merger Agreement states that shareholders who “neither voted in favor of the

Merger nor consented thereto in writing and who shall have properly and validly exercised their

statutory rights of appraisal in respect of such shares of Company Common Stock in accordance

with Section 262 of the DGCL” will not have their shares converted into the right to receive

$36.50 per share (“Dissenting Shareholders”). A Dissenting Shareholder is entitled to receive

payment of the appraised value of such dissenting shares in accordance with the provisions of

Section 262 of the DGCL.

18
   Calculated assuming 45,643,595 Class A shares outstanding and 2,372,938 Class B shares outstanding,
for a total of 69,372,975 votes.
19
   Includes shares that Stollmeyer held through proxies and shares owned by his spouse.



                                                    52
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 58 of 114



       174.    To seek appraisal a shareholder must: (1) submit a written demand for appraisal to

Mindbody before the vote on the Merger Agreement; (2) not vote in favor of the proposal to

adopt the Merger Agreement; (3) continue to hold shares of Mindbody common stock through

the Privatization; and (4) strictly comply with all other procedures for exercising appraisal rights.

       175.    If properly exercised, a shareholder is entitled to receive payment in cash of the

‘fair value’ of the shares of common stock, together with interest to be paid on the amount

determined to be fair value, if any, as determined by the court.

               (5)     Qatalyst’s Unreasonable Fees

       176.    The Merger Agreement called for the Company to obtain a written fairness

opinion from Qatalyst about the Privatization. Ultimately, the fees that Qatalyst received were

unreasonably large, and further contributed to its many other conflicts.

       177.    The Company agreed to pay Qatalyst approximately $33 million in fees for its

work on the transaction. Of this amount, it received $2 million for rendering its fairness opinion

and the rest only if the deal closed. Thus, Qatalyst had an enormous interest in providing an

opinion that would maximize the odds of the deal closing.

       178.    Additionally, Mindbody had also agreed to indemnify Qatalyst Partners and its

affiliates, their respective members, directors, officers, partners, agents and employees and any

person controlling Qatalyst Partners or any of its affiliates against certain liabilities, including

liabilities under federal securities law, and certain expenses related to or arising out of Qatalyst

Partners‘ engagement. This meant that Qatalyst would face limited legal risks if it succumbed to

the conflict of interest and issued a flattering fairness opinion in order to maximize its chances of

earning over $30 million in fees.

       J.      Mindbody Continued to Mislead Investors through its Proxy Materials




                                                  53
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 59 of 114



        179.    After the Merger Announcement, Mindbody filed numerous misleading proxy

statements in order to persuade shareholders to accept the Privatization. There were several

common themes across these proxy materials. Defendants continued to falsely tout the supposed

“premium” as a reason to accept the deal, despite ever accumulating evidence that the

intentionally false 3Q18 Disclosures significantly understated the value of the Company.

Defendants also falsely described the origins of the Privatization negotiations, including

downplaying Stollmeyer’s domination over the process. Further, Defendants continued to

describe the deal process as robust, when in reality it was designed to favor closing the

Privatization with Vista.

                (1)     December 26, 2018, Proxy Materials

        180.    On December 26, 2018, Defendants filed certain proxy materials with the SEC. 20

This document included a highly positive letter from Defendant Stollmeyer to Mindbody

employees. Here again, he touted the deal premium, stating: “Vista has agreed to acquire all

outstanding Mindbody common stock for $36.50 per share, representing an approximately 68%

premium compared to the closing price of our stock as of December 21, 2018.”

        181.    Moreover, Stollmeyer stated that “partnering with Vista is our best option for

shareholders, and a fantastic option to foster value for you and long-term growth for

Mindbody.” Stollmeyer also described Vista as an “ideal partner.”

                (2)     January 2, 2019, Proxy Materials

        182.    On January 2, 2019, Defendants filed additional proxy materials with the SEC.

The document included a letter from Defendant Stollmeyer to Mindbody employees.



20
  Mindbody had not yet filed its preliminary proxy, but under SEC filing rules they are still considered
“Additional” proxy materials.



                                                    54
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 60 of 114



       183.    In the letter, he swooned over Vista, and openly denigrated Mindbody’s

shareholders—both attitudes consistent with the fraudulent scheme to favor a deal with Vista

over treating public investors fairly. Specifically, he said: “Vista is an ideal partner. By going

private and joining the Vista Family, we will have access to their exceptional resources and

operating expertise.” And then betraying his true motivations, he added: “We will be free to

improve our business away from the turmoil of the public markets, and we will be able to

achieve our Purpose much more effectively.”

       184.    He also seemingly recognized the disruption that would be caused by the timing

of the Privatization Announcement, just before Christmas Eve. In answering a written Q&A

question, asking “Did you announce this on Christmas Eve intentionally?” He replied “Hardly.

We could not control the timing of the deal coming together, and SEC regulations required us to

publicly announce it the next business day. Unfortunately, that turned out to be December 24th.”

Regardless of whether this was true or not, it highlights that a 30-day go shop, beginning just

before Christmas, was obviously not designed to truly solicit other bids.

               (3)     January 9, 2019, Preliminary Proxy Statement

       185.    Defendants filed the Preliminary Proxy Statement on January 9, 2019. The

Preliminary Proxy continued the same song, touting the Merger as “in the best interests of the

Company and its stockholders,” representing a premium to approximately: “(1) 68% to the

closing price of Mindbody’s Class A common stock on December 21, 2018, the last full trading

day prior to public announcement of Mindbody’s entry into the Merger Agreement; and (2) 42%

to the 30-day volume weighted average price, ending on December 21, 2018.” The Preliminary

Proxy further stated that the “Board of Directors unanimously recommends” that shareholders

vote for the Privatization.




                                                 55
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 61 of 114



       186.    While continuing to tout the “premium,” the Preliminary Proxy further failed to

disclose that at the time of the Proxy’s release, Mindbody was already beating both the

downward guidance it gave in the 3Q18 Disclosures as well as the market expectations prior to

that downward guidance. Just days before the Proxy, on January 5, 2019, Stollmeyer proclaimed

to senior management: “Our estimated revenue of $68.3M reflects +37% growth YoY and a

massive beat against the Street’s consensus midpoint of $66M.” Similarly, on January 8, White

emailed a Vista representative that preliminary 4Q18 revenue “came in strong” and was

forecasted at $68.3 million. (See Exhibit J). Regardless of this fact, Stollmeyer gleefully

boasted that Mindbody was “saying goodbye to the public markets (for now).”

       187.    The Preliminary Proxy continued to similarly describe the go-shop, despite the

many deficiencies described in Section IV(I)(2).

       188.    The Preliminary Proxy was misleading because contrary to Defendants’ assertion

that Mindbody’s relationship began in October 2018, Vista’s interest had begun far earlier––in

2015, prior to Mindbody’s IPO, when “[Vista] said they would buy [Mindbody] then,” and the

Company “didn‘t have to go public.” In addition, negotiations between Stollmeyer and Vista of

a sale of Mindbody to Vista were well under way by August 2018. The Preliminary Proxy failed

to disclose that Stollmeyer had numerous meetings with senior Vista employees discussing the

sale, including with Saroya, and Vista’s co-founders Robert Smith and Brian Sheth.

       189.    The origins of the merger negotiations were highly material to understanding the

transaction that was being proposed and in assisting shareholders in evaluating the transaction,

including the credibility of management’s support for the transaction. By misstating the origins

of the Privatization, Defendants (1) understated Defendant Stollmeyer’s role in that process, and

hid from investors that Stollmeyer had secretly engaged in negotiations with Vista, (2) attempted




                                                56
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 62 of 114



to hide Stollmeyer’s conflicts of interest, (3) understated the significance of Chang’s conflicts, (4)

understated Vista’s interest in Mindbody, (5) understated the head start Vista had in the deal

process, and (6) helped to cover up that the deals emerged as part of a fraudulent scheme.

       190.    The Preliminary Proxy also failed to accurately describe the talks that had

occurred at that point regarding the post-closing employment and incentives that would be given

to Defendant White and Stollmeyer. It stated that as of the execution of the merger agreement

“Vista and Mindbody had not engaged in any employment or retention-related discussions

with regard to Mindbody management.”

       191.    In truth, as Mindbody would later disclose, such discussions clearly had occurred.

This was important, because it hid from investors important details about Defendants’ motives in

the Privatization process.

       192.    The Preliminary Proxy also misleadingly downplayed Qatalyst’s conflicts. It

stated that in the two year period prior to the Preliminary Proxy, no material relationships existed

between Qatalyst and Vista, pursuant to which compensation was received by Qatalyst, except

for Qatalyst’s work on the iCIMS transaction. This failed to disclose the significant history of

Qatalyst’s relationships with and work on Vista deals as detailed in Section IV(D).

               (4)     January 23, 2019, Definitive Proxy Statement

       193.    On January 23, 2019, Defendants issued the Definitive Proxy Statement (the

“Final Proxy”). This proxy reiterated all the false and misleading statements and omissions

found in the Preliminary Proxy. See Section IV(J)(3). The Final Proxy stated that the

shareholders meeting to vote on the proposed Privatization would occur on February 14, 2019. It

also falsely described the diligence material provided to parties as part of the go-shop process.




                                                 57
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 63 of 114



       194.   By January 23, 2019, seven out of eight Mindbody Board members received “a

presentation regarding . . . fourth quarter 2018 actuals,” meaning they knew the Company was

substantially beating the lowered guidance.

              (5)     January 29, 2019, Proxy Materials

       195.   On January 24, 2019, White wrote to the Audit Committee (which included Liaw)

that 4Q 2018 revenues “meaningfully” exceeded the prior November 6, 2018 guidance and

recommended releasing the earnings to the public:

       Audit Committee,

       We are currently planning to hold our shareholder vote on Feb 14th. Since
       our Q4‘18 revenue exceeded consensus pretty meaningfully ($68.3m actual vs
       $66m consensus) we think the right think [sic] to do is to publicly release this
       information via 8K no later than Feb 7th so the shareholders have the
       information before they vote.

       We are assuming that you would like to review the information before it is
       released so we are proposing to send you the standard audit committee package
       and then have a quick call on Feb 6th to afford you the opportunity to ask any
       questions that you may have and also have the auditors provide an audit status
       update (they will not be finished with their testing at that point).

       Questions:

       1. Do you agree with this approach?

       2. What is your availability for a call on Feb 6th?

(See Exhibit K).

       196.   On January 29, 2019, Defendants filed additional Proxy materials. Therein,

Defendants disclosed a Slide Presentation to ISS and a demand for books and records under §

220 by a shareholder, and the Company’s response to that demand.

       197.   The January 29, 2019 additional Proxy materials were false and misleading for

the reason described in Section IV(J)(3), having repeated those statements. For example, the

Slide Presentation attempted to convince investors why the $36.50 Merger consideration was a


                                                58
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 64 of 114



good deal for shareholders, all the while failing to disclose the known 4Q actual results and the

fact that the “premium” over the December 21, 2018 share price reflects a premium over an

already artificially depressed share price.

                   (6)    February 7, 2019, Proxy Materials

        198.       On January 31, 2019, Mindbody’s counsel, Cooley, wrote to Vista’s counsel,

Kirkland and Ellis, stating that “Mindbody would prefer to do a pre-announcement rather

than a full earnings release for [4Q18].” The complete text of the email is as follows:

        Hi K&E team,

        Since Mindbody would prefer to do a pre-announcement rather than a full
        earnings release for Q418, please find the attached alternative pre-announcement
        for review. We are reviewing simultaneously, but can you please let us know your
        thoughts? We are happy to discuss if Vista has different views on the approach.

Yet, Mindbody never made a pre-announcement of its actual 4Q18. In other words, Mindbody

recognized that the market was being misled and wanted to come forward with accurate

information about its 4Q18 performance before moving forward with the deal, but then

ultimately, after reaching out to Vista, decided not to do so.

        199.       On February 7, 2019, just one week later, Defendants filed additional proxy

materials, but continued to withhold the better-than-guided 4Q18 performance. These proxy

materials, disclosed for the first time that interactions between both Stollmeyer and Vista, and

Stollmeyer and Qatalyst, did not begin “[i]n October 2018” as the Preliminary Proxy had said,

clarifying that:

        In the first half of August 2018, as part of Qatalyst Partners’ customary coverage
        of software companies, a representative of Qatalyst Partners had a meeting with
        Mr. Stollmeyer. Following this meeting, Qatalyst Partners reached out to Vista,
        Party A, and Party B as typical outreach to connect strategic companies, including
        Mindbody, to such parties.

        Separately, on August 7, 2018, a representative of Vista emailed Mr. Stollmeyer,
        offering to meet for lunch, which took place on September 4, 2018, and at which


                                                   59
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 65 of 114



       Mr. Stollmeyer provided the representative of Vista with a general overview of
       Mindbody and its approach to the fitness, beauty and wellness services industries
       as was typical for Mr. Stollmeyer to present to potential investors.

       On September 19, 2018, Mr. Stollmeyer received an invitation from the
       representative of Vista to attend an annual “meet and greet” conference hosted by
       Vista bringing together hundreds of executives in the technology sector, including
       from Vista’s portfolio companies.

       200.    However, the February 7, 2019, proxy materials still failed to describe the

seriousness of these meetings and the fact that Stollmeyer had already begun negotiating the sale

of Mindbody to Vista prior to October, and the fact that Vista had then indicated a willingness to

pay a “substantial premium” to the Company’s recent trading range. Moreover, the proxy

materials omit the fact that the origins of the Vista’s interest began years back, even prior to

Mindbody’s IPO.

       201.    The February 7, 2019, proxy materials also disclosed that certain Mindbody

senior executives had been engaging in discussions to secure post-Merger employment and

equity in the post-Merger entity once the Company was taken private:

       Later that evening, Mindbody and Vista executed the Merger Agreement and
       related agreements in connection with the transactions contemplated by the
       Merger Agreement. At the time of the signing of the Merger Agreement, Vista
       and Mindbody had not engaged in any employment or retention-related
       discussions with regard to Mindbody management discussed the terms of post-
       closing employment or equity participation for Mindbody management. Prior to
       (but after the signing of the Merger Agreement) and following the closing of the
       Merger, however, certain of our executive officers may already have had, or may
       have discussions, and following the closing of the Merger, may enter into
       agreements with, Parent or Merger Sub, their subsidiaries or their respective
       affiliates regarding employment with, or the right to purchase or participate in the
       equity of, the Surviving Corporation or one or more of its affiliates.

       202.    This correction, while revealing, still failed to fully disclose any significant

information about what deals Defendants had obtained for themselves or what sort of

negotiations had actually occured. Further, while framed in the negative, the correction makes

clear that Defendants had engaged in discussions with Vista about their post-closing employment


                                                 60
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 66 of 114



and equity participation. For that reason, the filing remains misleading and/or incomplete as to

the Defendants’ employment at post-Merger Mindbody.

        203.    Crucially, like the prior proxy materials, the February 7, 2019 Supplemental

Proxy Materials still failed to inform Mindbody shareholders that the Company’s fourth quarter

results had “meaningfully” exceeded estimates notwithstanding that this was thoroughly known

to the Defendants well before February 7, 2019.

        K.      The Shareholders Vote and the Transaction Closes

        204.    On February 14, 2019, Mindbody held the shareholders’ meeting where investors

would vote on the proposed Privatization. According to Mindbody, 21 the votes cast were as

follows:

                                    Results of Shareholder Vote
                            Votes For                Votes Against                 Abstentions
Class A Shares              25,322,274               7,323,772                     317,074
Class B Shares              23,090,180               7,500                         0

        205.    Therefore, based on Mindbody’s count of the votes, 35,272,888 shares

representing 56,060,800 votes, or approximately 80% of the voting power of the Company

Common Stock, voted in favor of the Privatization. However, a substantial number of those

votes came from the Class B shares held by insiders. Looking just at Class A shares—there were

a total of 45,643,595 Class A Shares outstanding on the Record Date, meaning that only 55% of

Class A shares voted in favor of the Privatization. Altogether then, the Privatization received

enough votes to close, but was far from popular with Unaffiliated Shareholders.




21
  There is a substantial dispute as to whether Mindbody correctly counted the votes, with some arguing
that the Class B shares converted to Class A Shares prior to the vote, due to a change of voting control
event occurring when they were submitted as irrevocable proxies.



                                                   61
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 67 of 114



       206.    The next day, on February 15, 2019, the Merger closed. As a result, Merger Sub

merged into Mindbody, which as the surviving company, became a wholly-owned subsidiary of

the Parent, Torreys Parent, LLC, an affiliate of Vista. Additionally, shareholders then exchanged

their shares for the merger consideration of $36.50, which was less than the fair value of those

shares. Finally, on February 26, 2019, Mindbody Class A common stock was deregistered

pursuant to the Exchange Act and ceased to be publicly traded.

V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS DURING THE CLASS PERIOD

       207.    Throughout the Class Period, Defendants made a variety of false and misleading

statements and omissions. These statements were either made in press releases on behalf of

Mindbody, in SEC filings on behalf of Mindbody, or during events in which Individual

Defendants were speaking on behalf of Mindbody. Many of these statements are attributable to

the Individual Defendants, either because those statements were spoken by the Individual

Defendant, attributed to the Individual Defendant or because the Individual Defendant signed the

document containing the statement. Statements in bold and italics are alleged to be false and

misleading.

       208.    In addition to being false and misleading for the reasons described below, the

statements described in this Section were part of Defendants’ fraudulent scheme to manipulate

Mindbody’s stock price downward. Defendants intentionally put out negative news about the

progress of the integration, as part of a scheme to make Vista’s acquisition of Mindbody more

appealing. Defendants intentionally withheld information from investors, including positive

information about the acquisitions of Booker and FitMetrix, information about the merger

negotiations, and truthful information about Mindbody’s financial outlook, as part of a scheme to

manipulate Mindbody’s stock price and make Vista’s offer appear attractive. At all points in



                                                62
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 68 of 114



time during the Class Period, Defendants kept secret and omitted to disclose their fraudulent

scheme.

          A.       November 6, 2018 (The 3Q18 Disclosures)

          209.     On November 6, 2018, after the close of markets, Mindbody published a press

release associated with its 3Q18 earnings release. The press release quoted Defendant

Stollmeyer as stating “Our recent acquisitions have introduced greater operational challenges

than expected in the back half of the year.”

          210.     The press release also stated:

          For the fourth quarter 2018, Mindbody expects to report:
               •   Revenue for the fourth quarter of 2018 in the range of $65.0 million to
                   $67.0 million, representing 31% to 35% growth over the fourth quarter
                   of 2017.

               •   Non-GAAP net loss for the fourth quarter of 2018 in the range of $(5.0)
                   million to $(3.5) million and weighted average shares outstanding for
                   the fourth quarter of approximately 47.9 million shares.

          The outlook has been updated to reflect the acquisitions of FitMetrix and
          Booker.

          211.     On November 6, 2018, after the close of markets, Mindbody hosted an earnings

call associated with its 3Q18 earnings release. During the earnings call, Defendant Stollmeyer

stated:

          Personally, I’m enormously thankful to our talented and hardworking team who
          have devoted themselves to the realization of our vision. And at the same time,
          we must acknowledge that we have faced significant operating challenges in the
          past 2 quarters. The combined effects of our recent acquisitions, go-to-market
          reorganization and expanding consumer and partner initiatives have made
          Mindbody a considerably more complex business to operate than it was just 6
          months ago, and we did not meet our own growth expectations in the second
          and third quarters. We expect this to continue lagging a bit in Q4 as we
          communicated on our last call -- or continue to lag the expectations we
          communicated in our last call.

          212.     During the earnings call, Defendant White issued downward guidance stating that:



                                                    63
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 69 of 114



       For the fourth quarter, we expect revenue to be in the range of $65 million to
       $67 million or 31% to 35% growth over the fourth quarter of last year. We
       expect non-GAAP net loss in the range of $5 million to $3.5 million, and the
       weighted average shares outstanding for the quarter were approximately 47.9
       million shares.

       213.    During the earnings call, Defendant Stollmeyer responded to an analyst question

about the cause of the downward guidance. The exchange was as follows:

       [Analyst] Rick, I’m curious if you can just comment a little more on these
       operational growth challenges that you called out. And then for Brett, the loss
       estimate for Q4 is double that of what Street’s expecting at the high end. Can you
       just give us a sense of when incremental costs are coming into that model that
       perhaps we weren’t all estimating?

       [Stollmeyer]: Sure. So I’ll talk about the growth challenges on the first side.
       This is really about go-to-market. It’s about our ability to scale our sales and
       marketing efforts across 3 dimensions simultaneously. First and foremost, our
       go-to-market on the subscriber side, we now have 2 separate sales teams, fitness
       and beauty and wellness. We hired 50 additional reps, as I mentioned, in the
       tail end of Q2, and it’s taking a bit longer than expected to get them up to speed.
       This is the largest amount of sales reps we’ve hired in one group. It’s the first
       time we’ve done it across 2 different teams. And of course, we still have some
       operational challenges around, for example, the 2 instances in Salesforce,
       which we’re working to resolve. The other one is a resolution of our branded
       mobile app deferral issue that Brett talked about. It’s unclear whether we’re
       going to get that resolved in Q4, and we went ahead and factored that into our
       guidance.

       214.    During the earnings call, an analyst asked if the downward performance reflects a

fading market opportunity, and Defendant Stollmeyer reiterated the false narrative that the

Company was facing issues caused by the acquisitions, stating:

       That’s correct. It’s definitely not a lack of market opportunity. As I mentioned,
       actually, boutique fitness in the North America, which is our most penetrated
       vertical, is our strongest growing vertical. And lead generation has significantly
       inflected up in recent quarters. So no, the opportunity is as big as ever. It’s
       multiple times greater than what we currently have in every vertical. And there’s
       -- the only thing standing between us and that is execution. And as I said, the
       team has been -- we’ve been humbled by the last couple of quarters in dealing
       with the magnitude of integrating these businesses and ramping up growth at
       the same time.




                                               64
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 70 of 114



       215.    During the earnings call, Defendants White and Stollmeyer responded to an

analyst question about the cause of the downward guidance. The exchange was as follows:

       [Analyst]: Okay. And then last one for me. And we had the Analyst Day on
       September 19, and one of your slides was the integration is working. So I mean,
       at what point did you realize that the results were going to be disappointing?

       [Stollmeyer]: Well, at that point, we were looking at results that were end of
       August, remember. We were looking at the prior 2 months, and we were
       meeting our milestones. The formation of the 2 go-to-market teams, some
       important product milestones were coming together. The general vibe amongst
       the teams, the ability for our leadership to work together, from a former
       Booker’s and Frederick’s and FitMetrix folks, the other subtleties around how
       quickly sales team efficiency was ramping were things that we really started
       realizing in October. And yes, I mean, Brett, do you want to speak about that?

       [White]: Yes. I think relative to Q3 results, the big surprise was the delay and
       the elongated deployment to the Apple App Store. And that was a new rule that
       they rolled out in May. So we had very little data on which to understand what
       the new timeline was around deploying the apps. And the -- our customers have
       to go through several steps on their own that we really can’t help them with,
       like obtaining a DUNS number, obtaining a developer account, to deploy the
       app. And so we didn’t know, in the middle of September, how many of those
       apps were actually going to get deployed and that we did, in fact, have a backlog
       challenge.

       216.    The statements described above, in this subsection, were false and misleading

because they misleadingly stated that the Company had faced operational challenges in the prior

two quarters, which operational challenges were blamed on the integration of FitMetrix and

Booker, when in fact the Company was meeting its internal targets, including increased sales

targets for FitMetrix and Booker, and was successfully integrating those acquisitions.

       217.    The statements described above, in this subsection, were false and misleading

because they misleadingly lowered guidance for 4Q18, and attributed this lowered guidance to

integration issues caused by Booker and FitMetrix, when in truth the Defendants were expecting

to outperform that guidance. Similarly, Defendants failed to disclose material information that

made this guidance highly misleading, such as the fact that the Company’s internal projections



                                               65
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 71 of 114



did not warrant the downward guidance and the fact that Booker and FitMetrix were meeting

their sales targets. Defendants also failed to disclose that the Company was expecting to

outperform the guidance it had provided as part of the 3Q18 Disclosures.

       B.      December 24, 2018 (The Privatization Announcement)

       218.    On December 24, 2018, Mindbody announced the proposed Privatization by

issuing a press release. The press release stated:

       Under the terms of the agreement, Vista will acquire all outstanding shares of
       Mindbody common stock for a total value of approximately $1.9 billion.
       Mindbody shareholders will receive $36.50 in cash per share, representing a
       68% premium to the unaffected closing price as of December 21, 2018.

       219.    The press release quoted Defendant Stollmeyer as stating:

       We are thrilled to provide immediate liquidity to our shareholders at a
       significant premium to market prices and to leverage Vista’s resources and deep
       expertise to accelerate our growth while achieving that purpose more effectively
       than ever before.

       220.    The statements described above, in this subsection, were part of Defendants’

fraudulent scheme. By touting the offer as a “68% premium” and a “significant premium,”

Defendants intended to make Vista’s offer look highly attractive, when they knew that the stated

“premium” was a premium to the Mindbody stock price, which was artificially depressed by the

3Q18 Disclosures. Defendants also failed to disclose that the Company was expecting to

outperform the guidance it had provided as part of the 3Q18 Disclosures. At all points in time

during the Class Period, Defendants kept secret and omitted to disclose their fraudulent scheme.

       221.    The statements described above, in this subsection, were false and misleading

because they described the supposed premium that investors would receive, without disclosing

that the stock price reflected materially incorrect information about Mindbody’s financial

condition which affirmed the stock price as representative of Mindbody’s valuation, without

disclosing that the stock price had been artificially depressed by the 3Q18 Disclosures. The


                                                 66
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 72 of 114



statements were also false and misleading because they had falsely attributed the supposed

operational problems to Mindbody’s acquisition of FitMetrix and Booker and did not disclose

that the downward guidance Mindbody had provided was not supported by Defendants’ internal

projections for the Company, both at the time of the 3Q18 Disclosures and at the time the

statements described in this subsection were made.

       C.      December 26, 2018 (Form 8-K and Proxy Materials)

       222.    On December 26, 2018, Mindbody filed a Form 8-K with the SEC attaching the

Privatization Announcement press release discussed in the prior subsection. The 8-K was signed

by Defendant White. The statements in that press release were false and misleading for the

reasons stated in the prior subsection.

       223.    The Form 8-K, described in the previous paragraph, also included a supposed

description of certain aspects of the proposed Privatization and Merger Agreement. Specifically,

the Form 8-K stated:

       The Company also has the right to a customary 30-day “go-shop” period
       beginning on December 23, 2018 and continuing until 12:00 p.m. Pacific time
       on January 22, 2019 to solicit alternative acquisition proposals from third
       parties and to provide information to, and participate in discussions and engage
       in negotiations with, third parties regarding any alternative acquisition
       proposals.

       224.    The statement described in the prior paragraph was false and misleading because

the “go-shop,” was not “customary” and was actually at odds with customary market practice for

the reasons stated in Section IV(I)(2). Furthermore, the statement was also misleading because,

while Defendants were touting the “go shop” as a material term of the deal, in practice they were

not intending to shop the Company, and instead went on vacation and turned down potential

meetings.




                                               67
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 73 of 114



       225.    On December 26, 2018, Mindbody filed a Schedule 14A, this filing constituted

proxy materials and was designated by Mindbody as “Definitive Additional Materials.” This

filing included a letter from Defendant Stollmeyer, this letter stated that:

       Why now?

       As a public company, one of the responsibilities of our board and management
       team is to maximize shareholder value. We decided that partnering with Vista
       is our best option for shareholders, and a fantastic option to foster value for you
       and long-term growth for Mindbody. Vista has agreed to acquire all
       outstanding Mindbody common stock for $36.50 per share, representing an
       approximately 68% premium compared to the closing price of our stock as of
       December 21, 2018.

       226.    The statement in the prior paragraph was false and misleading for the reasons

stated in ¶¶ 220-21. The statement in the prior paragraph was also false and misleading because

it falsely indicated that Defendants had proposed the Privatization and entered the Merger

Agreement in accordance with their responsibilities to shareholders, including their

responsibility to maximize shareholder value, when in fact Defendants were executing a

fraudulent scheme and had prioritized their personal interests, not the interests of shareholders.

       D.      January 2, 2019 (Proxy Materials)

       227.    On January 2, 2019, Mindbody filed a Schedule 14A, this filing constituted proxy

materials and was designated by Mindbody as “Definitive Additional Materials.” This filing

included a letter from Defendant Stollmeyer, this letter responded to a Q&A-style question,

asking “why are we taking the company private?” with the following explanation:

       In October, our Board of Directors and I agreed to explore of the possibility of
       taking Mindbody private, because we realized that the right acquirer could
       enable us to be even more successful in the years ahead. Since then, through
       conversations with multiple interested acquirers and CEOs, I became convinced
       that going private now is our best path forward, and that Vista is an ideal
       partner. By going private and joining the Vista Family, we will have access to
       their exceptional resources and operating expertise. We will be free to improve
       our business away from the turmoil of the public markets, and we will be able to
       achieve our Purpose much more effectively.


                                                 68
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 74 of 114



        228.     The statement in the prior paragraph was false and misleading because they

falsely described the origins of the proposed Privatization—and in particular stated that the

process arose from a Board sponsored “explor[ation],” rather than from Defendant Stollmeyer’s

secret negotiations with Vista and Qatalyst. This statement was also misleading because it stated

that Stollmeyer “became convinced” that Vista was an “ideal partner,” after the Board sponsored

merger negotiations, when in fact, he was “in love” with Vista well before the Board ever knew

about his secret negotiations.

        E.       January 9, 2019 (Preliminary Proxy Statement)

        229.     On January 9, 2019, Mindbody filed a Schedule 14A, this filing constituted proxy

materials and was designated by Mindbody as the “Preliminary Proxy Statement.” This filing

was previously defined as the Preliminary Proxy.

        230.     The Preliminary Proxy included a letter signed by Defendant Stollmeyer. This

letter stated:

        If the Merger is completed, you will be entitled to receive $36.50 in cash, without
        interest thereon and less any applicable withholding taxes, for each share of
        Class A common stock and Class B common stock (together, “common stock”)
        that you own (unless you have properly exercised your appraisal rights), which
        represents a premium of approximately: (1) 68% to the closing price of
        Mindbody’s Class A common stock on December 21, 2018, the last full trading
        day prior to public announcement of Mindbody’s entry into the Merger
        Agreement; and (2) 42% to the 30-day volume weighted average price, ending
        on December 21, 2018.

        231.     The Preliminary Proxy stated in reaching the determination to recommend the

Privatization, the Board considered:

        [T]he current and historical trading price of Mindbody’s Class A common
        stock, including that the Per Share Merger Consideration constituted a
        premium of:

             •   approximately 68% to $21.72, the closing price of Mindbody’s Class A
                 common stock on December 21, 2018, the last full trading day prior to



                                                69
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 75 of 114



               public announcement of Mindbody’s entry into the Merger Agreement;
               and

           •   approximately 42% to the 30-day volume weighted average price of
               $25.68, ending on December 21, 2018;

       232.    The statements in the prior two paragraphs were false and misleading for the

reasons stated in ¶¶ 220-21. Furthermore, the gravity of these misstatements and the omission of

information needed to make these statements not misleading, was significantly heightened by

this time, as Defendants actually knew that Mindbody had exceeded the guidance it had issued in

the 3Q18 Disclosures and actually knew that Mindbody’s market price did not reflect its

performance.

       233.    The Preliminary Proxy stated in reaching the determination to recommend the

Privatization, the Board considered:

       [T]he belief that the Per Share Merger Consideration represented the highest
       price that Vista was willing to pay (based on specific instruction from Vista) and
       the highest price per share value reasonably obtainable as of the date of the
       Merger Agreement;

       234.    The statement in the prior paragraph was highly misleading because Defendant

failed to disclose that Vista had previously indicated a willingness to pay a “substantial premium

to [Mindbody’s] recent trading range,” as of October 16, 2018, which recent trading range was

no less than $41.25 and well over the deal price of $35.00. This information strongly supports

the inference that the stated belief was not honestly held. At a minimum, Defendants had an

obligation to disclose the material information that contradicted the purported belief, because the

failure to disclose this information rendered the statement misleading, regardless of whether the

belief was honestly held.

       235.    The Preliminary Proxy stated that in reaching the determination to recommend the

Privatization, the Board considered:



                                                70
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 76 of 114



       [T]he right, pursuant to a customary 30-day “go-shop” period beginning on
       December 23, 2018 and continuing until 12:00 p.m., Pacific time on January
       22, 2019, to solicit alternative Acquisition Proposals from, and participate in
       discussions and negotiations with, third parties regarding any alternative
       Acquisition Proposals;

       236.    The statement described in the prior paragraph was false and misleading because

the “go-shop,” was not “customary” and was actually at odds with customary market practice for

the reasons stated in Section IV(I)(2). Furthermore, the statement was also misleading because,

while Defendants were touting the “go shop” as a material term of the deal, in practice they were

not intending to shop the Company, and instead went on vacation and made themselves

unavailable for meetings.

       237.    The Preliminary Proxy purported to describe the origins of the Proposed

Privatization as follows:

       Mindbody’s Board of Directors frequently reviews, with Mindbody management,
       and with the assistance of its outside advisors, Mindbody’s strategic and financial
       alternatives in light of developments in Mindbody’s business, the sectors in which
       it competes, the economy generally and financial markets. As part of this
       process, from time to time, during the period since Mindbody’s initial public
       offering in 2015 and prior to the contacts described below and the process that
       resulted in Mindbody’s entry into the Merger Agreement, members of
       Mindbody senior management have engaged in business development and/or
       strategic discussions with participants in the software, payments services and/or
       health and wellness industries. None of those discussions progressed beyond
       preliminary phases, nor did Mindbody enter into any acquisition-related non-
       disclosure or standstill agreements with such parties other than as discussed
       below.

       In October 2018, representatives of Vista and Mr. Stollmeyer discussed Vista’s
       investment strategy and the firm’s interest in learning more about Mindbody’s
       approach to the fitness, beauty and wellness services industries. During this
       time period, Mr. Stollmeyer also had introductory meetings with representatives
       of two other financial sponsors, Party A and Party B.

       238.    The statement described in the prior paragraph was false and misleading because

it falsely described the origins of the proposed Privatization. The statement omitted to disclose

and denied the existence of the negotiations between Vista and Stollmeyer, which began by


                                                71
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 77 of 114



August 2018, despite the fact that those negotiations had been far from merely preliminary and

had even included an indication by Vista that it was willing to pay a premium to Mindbody’s

recent trading price. The statement falsely stated that whatever negotiations had ever occurred

(i.e., “preliminary” negotiations), were part of a “process,” that involved and emanated from the

Board, when in fact, prior to late October 2018, the Board had not been alerted to the

negotiations Defendant Stollmeyer had engaged in, which had intentionally been kept secret

from the Board until then.

        239.    The Preliminary Proxy purported to describe the origins of the Committee as

follows:

        On October 30, 2018, the Board of Directors established the Transaction
        Committee and delegated authority to the Transaction Committee for the limited
        purpose of reviewing the potential engagement of a financial advisor to assist
        Mindbody with evaluating potential strategic alternatives and evaluating
        candidates for this role, including Qatalyst Partners. Based upon experience
        with strategic alternatives and a willingness to serve in such role, the Board of
        Directors appointed Eric Liaw, Court Cunningham, and Gail Goodman to the
        Transaction Committee and designated Mr. Liaw as Chairman of the
        Transaction Committee.

        240.    The statement described in the prior paragraph was false and misleading because

it falsely described the origins of the Committee, which in fact had been formed prior to October

30, 2018, and had not originated with Board activity, but instead was originated through an Ad

Hoc process. The false narrative depicted by the Preliminary Proxy understated Defendant

Stollmeyer’s involvement in the formation of the Committee and understated Liaw’s central role,

not just as head of the Committee, but also as a founder, and therefore understated the

significance of their conflicts.

        241.    The Preliminary Proxy also stated that:

        Later that evening, Mindbody and Vista executed the Merger Agreement and
        related agreements in connection with the transactions contemplated by the
        Merger Agreement. At the time of the signing of the Merger Agreement, Vista


                                                72
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 78 of 114



       and Mindbody had not engaged in any employment or retention-related
       discussions with regard to Mindbody management.

       242.       The statement described in the prior paragraph was false and misleading because

Vista and Mindbody’s executives had engaged in discussions about post-closing employment

and incentives.

       243.       The Preliminary Proxy also stated that:

       Other than as set forth below, during the two-year period prior to the date of
       Qatalyst Partners’ opinion, no material relationship existed between Qatalyst
       Partners or any of its affiliates and Mindbody or Parent pursuant to which
       compensation was received by Qatalyst Partners or its affiliates, other than a
       fee of approximately $7 million received by an affiliate of Qatalyst Partners in
       connection with acting as financial advisor to Vista, an affiliate of Parent, in
       connection with Vista’s acquisition of iCIMS, Inc. Qatalyst Partners and/or its
       affiliates may in the future provide investment banking and other financial
       services to Mindbody, Parent or Vista and their respective affiliates for which
       Qatalyst Partners would expect to receive compensation.

       244.       The statement described in the prior paragraph was false and misleading because

it failed to disclose the many other relationships between Qatalyst and Vista—such as that

Qatalyst was founded by a former Vista employee and that Qatalyst had worked on many other

Vista deals. The statement left investors with the mistaken impression that Qatalyst did not have

strong and reoccurring relationships with Vista.

       F.         Defendants’ Omissions under Delaware Law

       245.       Under Delaware law, Defendants had an affirmative obligation to disclose all

material information in relation to the Privatization. Defendants’ omissions regarding the true

4Q18 forecasts, the 4Q18 actual results, and the true origins of the proposed Privatization (as

detailed in Section IV) were material and critical to evaluating the Privatization that was the

subject of the shareholder meeting, in which investors were called to participate. The failure to

disclose the information runs in direct contravention of their duties under Delaware law and

constitutes actionable omissions.


                                                  73
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 79 of 114



       G.      January 23, 2019 (Definitive Proxy Statement)

       246.    On January 23, 2019, Mindbody filed a Schedule 14A, this filing constituted

proxy materials and was designated by Mindbody as the “Definitive Proxy Statement.” This

filing was previously defined as the Final Proxy. The Final Proxy reiterated the same false and

misleading statements as the Preliminary Proxy as described in Section V(E), and those

statements were false and misleading for the reasons described in that Section.

       247.    The Final Proxy also stated that:

       Each party that executed a confidentiality agreement with Mindbody during the
       Go Shop Period that requested access was granted access to the same electronic
       data room populated by Mindbody with the same documents to which Vista was
       provided access. Party A, Party B, and Party C declined to continue discussions
       with the Company during the Go Shop Period. To date, the Company has not
       received an alternative Acquisition Proposal.

       248.    The statement was misleading because it failed to disclose that Vista had been

given far greater access to the Company, was given greater access to documents through a more

thorough data room than other potential parties, and created the misleading impression that the

parties had been treated equally. This statement was misleading and omitted information

because it failed to disclose that Vista was given an “all access pass” to Mindbody and not

merely access to a data room.

       H.      January 29, 2019 (Proxy Materials)

       249.    On January 29, 2019, Mindbody filed a Schedule 14A, this filing constituted

proxy materials and was designated by Mindbody as “Definitive Additional Materials.” This

proxy material included a slide presentation by Mindbody to Institutional Shareholder Services

Inc. by the Company on January 29, 2019.

       250.    The slide deck included a slide titled “Why $36.50 Per Share is Highly Attractive

for Shareholders,” which stated that the “$36.50 offer price implies a 68% 1-day premium.”



                                                   74
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 80 of 114



       251.    The statements in the prior two paragraphs were false and misleading for the

reasons stated in ¶¶ 220-21. Furthermore, the gravity of these misstatements and the omission of

information needed to make these statements not misleading, were significantly heightened by

this time, as Defendants actually knew that Mindbody had exceeded the guidance it had issued in

3Q18 and actually knew that Mindbody’s market price did not reflect its performance.

       252.    The slide deck included a slide titled “Vista’s Offer Is the Result of a Rigorous

and Fulsome Transaction Process.”

       253.    The statement in the prior paragraph is false and misleading because the

transaction process had been corrupted from the beginning, was replete with conflicts, was

conducted in a rushed fashion to favor Vista, and concluded in an illusory go-shop process.

       254.    In support of the assertion in the slide titled, “Vista’s Offer Is the Result of a

Rigorous and Fulsome Transaction Process,” the slide deck stated that “8 parties received data

room access” in the period prior to the Privatization Announcement.

       255.    This statement was misleading and omitted information because it failed to

disclose that Vista was given an “all access pass” to Mindbody and not merely access to a data

room. The statement was also misleading because it failed to disclose that Mindbody had been

given far greater access to the Company than other potential parties, and created the misleading

impression that the parties had been treated equally.

       I.      February 7, 2019 (Definitive Additional Materials)

       256.    On February 7, 2019, Mindbody filed a Schedule 14A, this filing constituted

proxy materials and was designated by Mindbody as “Definitive Additional Materials.” This

filing included supplemental disclosures to the previously filed proxy materials, specifically

revising previously disclosed information regarding the background of the Merger. The

February 7 filing disclosed for the first time that interactions between Stollmeyer Vista, and


                                                 75
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 81 of 114



Qatalyst, did not begin “[i]n October 2018” as described by the Preliminary Proxy , but instead

stated:

          In the first half of August 2018, as part of Qatalyst Partners’ customary
          coverage of software companies, a representative of Qatalyst Partners had a
          meeting with Mr. Stollmeyer. Following this meeting, Qatalyst Partners
          reached out to Vista, Party A, and Party B as typical outreach to connect
          strategic companies, including Mindbody, to such parties.

          Separately, on August 7, 2018, a representative of Vista emailed Mr. Stollmeyer,
          offering to meet for lunch, which took place on September 4, 2018, and at which
          Mr. Stollmeyer provided the representative of Vista with a general overview of
          Mindbody and its approach to the fitness, beauty and wellness services
          industries as was typical for Mr. Stollmeyer to present to potential investors.

          On September 19, 2018, Mr. Stollmeyer received an invitation from the
          representative of Vista to attend an annual “meet and greet” conference hosted by
          Vista bringing together hundreds of executives in the technology sector, including
          from Vista’s portfolio companies.

                                          *       *      *

          In October 2018, at that “meet and greet” annual conference hosted by Vista, at
          which Mr. Stollmeyer was present as an attendee on October 8th and 9th,
          representatives of Vista and Mr. Stollmeyer discussed Vista’s investment strategy
          and the firm’s interest in learning more about Mindbody’s approach to the fitness,
          beauty and wellness services industries. On October 16, 2018, Vista indicated to
          Mr. Stollmeyer that it was interested in pursuing strategic transaction
          discussions with Mindbody. During this time period, Mr. Stollmeyer also had
          meetings with representatives of two other financial sponsors, Party A and
          Party B, which meetings (the latter occurring on October 15, 2018 and the
          former on November 1, 2018) were facilitated by Qatalyst Partners after the
          early August 2018 introductions described above as customary outreach to
          reconnect strategic companies like Mindbody to such parties.

          257.   Although the statements in the prior paragraphs disclosed more information than

previous proxy materials, they were still false and misleading because they misrepresented the

seriousness of these meetings and the fact that Stollmeyer had already begun negotiating the sale

of Mindbody to Vista prior to October. The statements were also misleading because they fail to

disclose that Vista indicated a willingness to pay a “substantial premium to [Mindbody’s] recent

trading range.” Moreover, the proxy materials omit the fact that the origins of the Vista’s


                                                 76
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 82 of 114



interest began in 2015, prior to Mindbody’s IPO, when “[Vista] said they would buy [Mindbody]

then,” and the Company “didn‘t have to go public.”

       258.    The February 7, 2019 Proxy Materials also disclosed information regarding the

Transaction Committee:

       On October 30, 2018, the Board of Directors established the Transaction
       Committee and delegated authority to the Transaction Committee for the limited
       purpose of reviewing the potential engagement of a financial advisor to assist
       Mindbody with evaluating potential strategic alternatives and evaluating
       candidates for this role, including financial advisors that had previously advised
       Mindbody, as well as other financial advisors, such as Qatalyst Partners, in
       each case based on such financial advisors’ experience and reputation in the
       market for the type of strategic technology transaction Mindbody’s Board of
       Directors intended to consider.

       259.    Although the statement in the prior paragraph discloses more information than

previous proxy materials, it is still false and misleading because it fails to disclose that the

Committee was nothing more than a front for fairness and it was, in fact, Stollmeyer who

selected Qatalyst and ran the selection process.

       260.    The February 7, 2019 Proxy Materials also disclosed that certain Mindbody senior

executives had been engaging in discussions to secure post-Merger employment and equity in

the post-Merger entity once the Company was taken private:

       Later that evening, Mindbody and Vista executed the Merger Agreement and
       related agreements in connection with the transactions contemplated by the
       Merger Agreement. At the time of the signing of the Merger Agreement, Vista
       and Mindbody had not engaged in any employment or retention-related
       discussions with regard to Mindbody management discussed the terms of post-
       closing employment or equity participation for Mindbody management. Prior
       to (but after the signing of the Merger Agreement) and following the closing of
       the Merger, however, certain of our executive officers may already have had, or
       may have discussions, and following the closing of the Merger, may enter into
       agreements with, Parent or Merger Sub, their subsidiaries or their respective
       affiliates regarding employment with, or the right to purchase or participate in
       the equity of, the Surviving Corporation or one or more of its affiliates.




                                                   77
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 83 of 114



       261.    Although the statements in the prior paragraphs disclose more information than

previous proxy materials, they were still false and misleading because they fail to disclose

material information about what discussions had occurred and what employment or other

incentives were planned or discussed by Defendants and Vista.

VI.    ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER

       262.    Mindbody had the scienter of its management level employees, including the

Individual Defendants.

       263.    At all relevant times, the Individual Defendants acted with scienter in making the

materially false and misleading statements and omissions alleged herein. The Individual

Defendants had actual knowledge that the statements and omissions made by them were false

and misleading, or acted with reckless disregard for the truth or falsity of those statements and

omissions. The Individual Defendants’ intent to deceive, or reckless disregard for the truth, is

demonstrated by substantial direct and circumstantial evidence supporting a strong inference of

scienter. Furthermore, each of the Individual Defendants had the motive and opportunity to

commit the fraud.

       264.    Prior to and during the Class Period, Defendants’ corrupt actions provide

additional proof of their scienter. The many egregious and corrupt decisions strongly support the

inference and directly demonstrate that Defendants were acting corruptly, putting their self-

interest above their legal obligations, and with the intent to defraud.

       A.      Motive, Opportunity and Corrupt Behavior

       265.    In addition to the specific allegations of motive, opportunity and corrupt behavior

described below, the scienter of each of the Individual Defendants is mutually reinforcing,

insofar as their recklessness and fraudulent intent can be inferred from the fact that they knew of

each other’s wrongful acts, but continued to work in concert.


                                                 78
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 84 of 114



       B.      Defendant Stollmeyer

               (1)    Defendant Stollmeyer was Motivated to Defraud

       266.    Defendant Stollmeyer was motivated to defraud investors because he wanted to

close the Privatization and his fraud made that more likely. Specifically, he had and was acting

on the following incentives.

       267.    First, Stollmeyer had an incredible antipathy toward the public markets and saw

the Privatization as a way to end his tenure as the CEO and a Chairman of a publicly traded

company. Stollmeyer had long wanted to “be freed from the shackles of public market investors.”

In deciding how to best take the Company private, Stollmeyer text messaged Liaw that he agreed

with the suggested approach to “throw the public investors under the bus and complain about

how frustrating it is that they only care about things every 90 days.” On October 28, 2018,

Stollmeyer sent talking points in support of the sale of Mindbody to directors, Liaw and

Goodman, setting that “we would like to be able to move more quickly out of the public eye.”

Similarly, in a letter to Mindbody employees on January 2, 2019, he stated that, once the deal

closed, “We will be free to improve our business away from the turmoil of the public markets,

and we will be able to achieve our Purpose much more effectively.” As the deal was progressing,

on January 5, 2019, Stollmeyer celebrated that Mindbody was “saying goodbye to the public

markets (for now).”

       268.    Second, Stollmeyer was enamored with Vista and was deeply committed to

closing a deal specifically with them. Since 2015, and even prior to Mindbody’s IPO,

Stollmeyer had discussed with Vista the possibility of selling the Company. In August 2018,

Stollmeyer’ commitment to sell the Company to Vista was clear, and by early October of 2018,

he was infatuated with Vista, text messaging Mansbach that the CXO Summit was “mind

blowing” and “inspiring.” He would later text message his two of his financial advisors that


                                               79
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 85 of 114



“Vista’s in love with me (and me with them),” as well as text message another individual that

“Vista loves me and wants us to step on the gas. No retirement in my headlights :).” Clearly

recognizing the strength of this “love,” just days after the CXO conference, Vista stated

internally that they “ha[d] built a strong relationship with the CEO [Stollmeyer].” Defendant

Stollmeyer would continue to swoon over Vista, stating in a letter to employees, filed with the

SEC on January 2, 2019, that: “Vista is an ideal partner. By going private and joining the Vista

Family, we will have access to their exceptional resources and operating expertise.”

        269.    Third, the Privatization offered Stollmeyer an opportunity to increase or retain

his equity ownership in Mindbody. Private equity acquirers typically offer the members of

management that they retain substantial equity in the companies they buy. 22 Research suggests

that management is typically given more equity in the post-closing entity than owned prior to

closing. In the letter making its bid to buy Mindbody, Vista indicated that it wanted to “invest in

and partner with” Mindbody’s management, a clear indication that they would be offering

substantial equity to the post-Privatization management.

        270.    Furthermore, Qatalyst (who Defendant Stollmeyer had been working with

throughout the negotiations and who had considerable history with Vista), presented a slide deck

on December 21, 2018, showing that management could expect to receive up to 10% of the

equity in the post-Privatization Company. Under any reasonable assumption, this would mean

that Stollmeyer’s position in the Company would actually dramatically increase following the

Privatization. As the following table illustrates, he could expect his total equity in the Company



22
  Research suggests that CEOs receive an average of 3.8% of the fully diluted equity in their company’s
following private equity deals. Jon Herzog & John LeClaire, 2018 Rollover Survey: Rollover and
Incentive Equity Terms in Middle Market Private Equity, Goodwin Procter LLP (May 16, 2018),
https://www.goodwinlaw.com/- /media/files/publications/rolloversurvey_2018_rd6_aq.pdf.



                                                  80
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 86 of 114



to increase from 3.96% to 7.65%, using the reasonable assumption that his percentage of the

equity held by management would remain the same.

                   Illustration of Stollmeyer’s Expected Increase in Equity
                                                      Pre-Privatization 23 Post-Privatization
Percent of Mindbody Equity Held by Management         5.18%                 10% (per Qatalyst)
Percent of Management Equity Held by Stollmeyer                         72.66%
Stollmeyer’s Total Equity Percent                     3.76%                 7.27%

        271.    This increase would be worth tens of millions of dollars to Defendant Stollmeyer.

As a rough comparison, Stollmeyer was set to receive $58 million for his 3.96% equity stake in

Mindbody through the Privatization—even at the lowball per-share value paid as part of the

Privatization, a post-closing equity stake of 7.27% would be worth over $100 million.

        272.    Fourth, Stollmeyer would retain his lucrative and personally satisfying position

as CEO of the Company through the Privatization. While he allegedly did not execute any

agreements prior to closing the deal, he was all but assured to remain on as CEO in a deal with

Vista. Early in his negotiations with Vista, Stollmeyer had determined that Vista was “in love”

with him. On October 17, 2018, Stollmeyer emailed Defendant White confessing that the

Privatization would:

        [N]ot be an automatic ‘exit’ for any of us or our principles. Rather, we would
        lean into an acquirer who sees our current capabilities, gets our huge potential,
        and has the resources to accelerate our results. . . . **I would not support the sale
        of [Mindbody] at this time in any other circumstance.**

The second sentence of that email is clearly referring to running the deal process to select an

acquirer who would retain Stollmeyer. In fact, the word “rather,” leaves no doubt as to this

interpretation, as it indicates the sentence is related to the prior sentence about the possibility of


23
  The numbers in this column are based on the data in the Final Proxy stating that (1) management held
(or held the equivalent of) 2,489,045 shares; (2) Stollmeyer held (or held the equivalent) 1,808,570 shares;
and (3) there were 48,016,533 shares outstanding.



                                                    81
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 87 of 114



Stollmeyer exiting through a transaction. Then the final sentence makes clear that he would only

support a transaction if the acquirer saw his capabilities and potential.

       273.    In the December 24, 2018, Privatization Announcement press release, Vista

confirmed that they were retaining Stollmeyer, which they almost certainly would not have

confirmed without first engaging in lengthy negotiations with Stollmeyer about the terms that

would be needed to retain him. On that same day, Stollmeyer sent a letter to employees which

repeatedly made statements implying he would be staying with the Company—including by

stating “I look forward to continuing on this journey with you,” and “Currently there are no

planned management changes.” He also indicated that Vista had “committed” to not decrease

salaries or bonuses for a period of at least one year following the closing.

       274.    Fifth, Stollmeyer could expect that Vista would tie his post-closing compensation

to Vista’s own financial performance. As one recent study wrote “the PE firm will invariably

give guidance early in the process as to what their typical compensation package for the CEO

and senior management looks like” and “PE buyers will invariably tie management’s post-

buyout compensation to their own financial return.” 24 The primary measure of return used in

setting management’s pay, in company’s owned by PE firms, is the “Multiple of Invested Capital”

(“MOIC”) measure. 25 Under this measure, a higher deal price will result in a higher cost of

“invested capital” for the PE firm, which means that compensation tied to the return on the PE

firm’s invested capital will be lower. Thus, Defendant Stollmeyer had an incentive to keep the

Privatization price lower, as a lower privatization price would mean higher MOIC-based

compensation down the road.

24
   Subramanian, Guhan & Zhao, Annie, Go-Shops Revisited, Harv. L. Rev. (forthcoming 2019), available
at https://ssrn.com/abstract=3328202.
25
   Id.



                                                 82
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 88 of 114



       275.    Sixth, Stollmeyer stood to receive an enormous immediate payout if the

Privatization closed. Through the Privatization he would receive a payout of at approximately

$58 million for his substantial equity position in Mindbody. Some of this value came in the form

of accelerated vesting of equity awards. Additionally, the Privatization provided him a

mechanism to liquidate this position at a huge profit. Without such a transaction, insider—

especially a CEO/Founder/Chairman like Stollmeyer—face a major issue when trying to sell

shares, as any selling activity is perceived as a negative signal that drives down the share price.

Thus, the Privatization provided Stollmeyer a mechanism to liquidate his shares, and to receive

accelerated vesting of certain of his equity interest in the Company.

       276.    Seventh, Stollmeyer had a substantial portion of his Mindbody position in the

form of Class B shares. Those shares were set to automatically convert into Class A shares—and

lose the 10 votes per share benefits they otherwise carried—by June 2022. This created an

additional unusual incentive for Stollmeyer. He and the other Class B holders held a significant

non-monetary asset, in the form of these voting rights, and could leverage that asset to receive

favorable terms (for their own personal benefit) in a privatization, especially in a deal with a

party that was friendly to them (e.g., a deal with Vista). In other words, Vista may have been

willing to offer (or reward) Stollmeyer with lucrative benefits (through his post-Privatization

employment), because he could make any proposed offer significantly more likely. This is

particularly significant, given that (without the Class B super-votes) the Privatization would not

have received sufficient support to close.

       277.    Stollmeyer himself described the value of these super-voting rights—testifying

that they “mattered greatly to me.” While the Class B shares still had some time until they

converted, waiting until they were set to convert would likely have made any such arrangement




                                                 83
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 89 of 114



far more suspicious. Investors seeing a deal just before the Class B shares were set to expire,

would certainly have had additional suspicions about the transaction.

               (2)      Defendant Stollmeyer Had the Opportunity to Defraud

       278.    As explained herein, and especially in Section VII, Stollmeyer had enormous

control over the Company and as a result had the opportunity to defraud investors.

       279.    Stollmeyer had the unique opportunity to drive the Company’s stock down.

Because of Stollmeyer’s position of CEO and Chairman, he was able to dictate the information

received by the public. For example, on just the night before the November 6, 2018, earnings

call, Stollmeyer revised both the Company’s press release and the earnings call script to focus

less on the positives from Payments and more on the challenges faced by the acquisitions. The

gist of Stollmeyer’s revisions were incorporated into both public documents without opposition.

       280.    Stollmeyer too had the opportunity to push the Merger sale through. Since 2015,

Stollmeyer acted on behalf of Mindbody in its communications with Vista. As negotiations

progressed in 2018, Stollmeyer and Saroya secretly discussed the sale of Mindbody. In fact,

Stollmeyer kept discussions away from the Board for some time, continuing to personally

dominate the negotiation process.

       281.    In addition and notwithstanding the formation of the Committee, Stollmeyer lead

the selection of a financial advisor. Stollmeyer pushed for and subsequently retained Qatalyst

and Chang in November 2018, whom Stollmeyer had begun talks with in early August.

       C.      Defendant White

               (1)      Defendant White was Motivated to Defraud

       282.    Defendant White was motivated to defraud investors because he wanted to close

the Privatization and his fraud made that more likely. Specifically, he had and was acting on the

following incentives.


                                                84
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 90 of 114



       283.    First, White would retain his lucrative and personally satisfying position as CFO

and Chief Operations Officer of the Company through the Privatization.

       284.    Second, the Privatization offered White an opportunity increase or retain his

equity ownership in Mindbody, for essentially the same reason explained in Paragraphs ¶ 270.

       285.    Third, White could expect his post-closing employment to include compensation

tied to Vista’s return on investment, and therefore had an incentive to keep the Privatization price

low, as explained in ¶ 274.

       286.    Fourth, through the Privatization he would receive a payout of at least $11.1

million for his substantial equity position in Mindbody. Without such a transaction, insiders—

especially a CFO like White—face a major issue when trying to sell shares, as any selling

activity is perceived as a negative signal that drives down the share price. Thus, the Privatization

provided Stollmeyer a mechanism to liquidate his shares, and to receive accelerated vesting of

his equity awards.

       287.    Fifth, White had the same incentives as the other Class B insider-shareholders to

monetize the value of those shares before they converted into Class A shares, as explained in ¶

276.

               (2)     Defendant White had the Opportunity to Defraud

       288.    As explained herein, and especially in Section VII, White had enormous control

over the Company and as a result had the opportunity to defraud investors.

       289.    White was uniquely positioned to act on the opportunity to issue lowered

guidance and push the Merger through given his position as CFO.




                                                85
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 91 of 114



       D.      Defendant Liaw

               (1)      Defendant Liaw was Motivated to Defraud

       290.    Defendant Liaw was motivated to defraud investors because he wanted to close

the Privatization and his fraud made that more likely. Specifically, he had and was acting on the

following incentives.

       291.    Defendant Liaw served on Vista through nomination by IVP, an investment firm

that had a significant shareholding in Mindbody. IVP began investing in Mindbody in 2012 and

made another investment in 2014. Those investments were converted into Series B stock when

Mindbody went public. Therefore, by August of 2018, IVP’s investment was already at least

three years old, with portions of the investment dating back even farther.

       292.    As Defendant Liaw has testified, when making an investment IVP, would look at

a proposed exit or investment horizon for the investment. Bloomberg has reported that IVP

typically utilized a three-to-five year investment horizon. In fact, an August 6, 2018 internal

presentation from a Partners Meeting states that IVP’s target exit date for its Mindbody

investment was “2018.”

       293.    Therefore, IVP had a unique interest in exiting its position in IVP. The

Privatization offered just such an exit opportunity, and created a strong incentive for it to accept

a sub-optimal deal, since even a sub-optimal deal would provide an exit. Thus, wrongful

behavior alleged herein, which increased the likelihood of the Privatization occurring, was

beneficial to IVP, which benefit served as a powerful motivation for Defendant Liaw.

       294.    Additionally, as a large shareholder, IVP would struggle to dispose of its shares

through open market sales, because doing so would be perceived by the market as a negative

signal and because doing so would increase the supply of Mindbody stock. Defendant Liaw

understood this, and has testified that if “public market investors” saw an “indicator” that IVP


                                                 86
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 92 of 114



was looking to sell, this “might lead some investors to take a short position in the stock.” In

other words, Liaw understood that many would expect a sale by IVP to depress Mindbody’s

stock price.

       295.    Beyond allowing IVP to exit its position in Mindbody, the Privatization also

offered IVP the opportunity to secure other benefits. For example, as part of the negotiation,

Liaw received a proposed side agreement, which he circulated to IVP’s CFO Tracy Hogan. He

told IVP’s CFO that in the agreement there were “some bells and whistles for IVP as the largest

Class B (super-voting class) shareholder.”

       296.    Additionally, IVP and Liaw, had the same incentives as the other Class B insider-

shareholders to monetize the value of those shares before they converted into Class A shares, as

explained in ¶ 276.

               (2)     Defendant Liaw had the Opportunity to Defraud

       297.    As explained herein, and especially in Section VII, Liaw had enormous control

over the Company and, as a result, had the opportunity to defraud investors. In particular, his

role as the Chairman of the Committee gave him a significant opportunity to control the

negotiation process, as did his role as the director nominee of one of Mindbody’s shareholders

with the greatest voting control over the Company.

       E.      Defendants Knew Material Undisclosed Information, Including Information
               Contradicting the False and Misleading Statements

               (1)     Mindbody’s Performance and Expected Performance

       298.    Throughout the Class Period, Defendants knew of facts contrary to the

representations made to the market, for example:

       299.    On October 17, 2018, Defendant White asked Senior Director of Investor

Relations Nicole Gunderson to see if she had “a creative way to guide 2019” on the November 6,



                                                87
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 93 of 114



2018 earnings call. Gunderson replied that even though the Company would begin to realize the

value of its new Payments 2.0 platform—which would be expected to have a dramatically

positive impact on performance—Stollmeyer “doesn’t want to talk [about] payments,” and

wanted to guide below the Wall Street expectations by “throwing Booker under the bus.”

        300.   On October 28, 2018, Stollmeyer sent talking points in support of the sale of

Mindbody to directors, Liaw and Goodman, acknowledging that the integration was “proceeding

well,” that the Company is not in need of capital, and that he wished to move “out of the public

eye.”

        301.   On November 3, 2018, a manager in financial planning and analysis text

messaged Mindbody’s senior finance manager that there was no basis to deviate from

Mindbody’s prior guidance: “I do not know of anything in the flash [revenue report] that would

materially change our assumptions for the preceding months.”

        302.   On the night before the November 6, 2018, earnings call, Stollmeyer convened

the Audit Committee to review the latest Q4 forecast, and “align[] around a substantial guide

down for the quarter.” Moreover, at the eleventh hour, he revised both the Company’s

November 6, 2018 press release and the earnings call script to focus less on the positive from

Payments and more on the challenges faced by the acquisitions.

        303.   CW-3 worked for Mindbody as a key member of its finance department. He

started at Mindbody prior to 2018 and left during 3Q18. According to CW-3, he participated in

FP&A team meetings every Thursday, and another weekly meeting headed by CFO Brett White

and attended by the FP&A and accounting teams. CW-3 reiterated that any material drop in

sales forecasting would have been discussed with him because he was part of the FP&A team.

Though CW was not part of all financial discussions, CW-3 was part of the discussion that rolled




                                               88
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 94 of 114



up to his FP&A team meetings, where any material change in forecasting would have been

discussed.

       304.    CW-3 recalled that “3rd quarter [2018] forecasted very solid” and was “on track”

for Mindbody when he left the Company. CW-3 stated that there was also “nothing to suggest a

poor 4th quarter” at the end of his tenure. CW-3 did not hear concerns about negative guidance

being discussed for 3Q2018 and 4Q2018, nor did he hear about a drop in sales forecasts when he

left. CW-3 also stated that there was “little tolerance for missing forecasts,” and that he would

be surprised if the Company was caught off guard by a drop in sales, due to Mindbody’s focus

on monitoring sales, revenues, and expenses, adding that there were approximately 10-12

analysts or finance department managers “really monitoring” and “looking into the numbers.”

       305.    CW-2 worked as a Regional Sales Manager for Mindbody from September 2018

until late 2019, and prior to that had worked for Mindbody as a Sales Specialist since early 2017.

CW-2’s role included oversight of a sales team of twelve that was responsible for a substantial

aspect of the Booker sales vertical (across all regions). It was CW-2’s impression that the

integration of Booker had been going well throughout 2018. CW-2 explained that Booker

performed very well during his tenure at Mindbody. CW-2 further explained that sales quotas

for Booker were increased each quarter from 3Q18 until 2Q19 and these quotas were met each

time. CW-2 added that the 3Q18 guidance “was a surprise” to him because sales goals were

consistently being met.

       306.    On January 5, 2019, Stollmeyer proclaimed to senior management: “Our

estimated revenue of $68.3M reflects +37% growth YoY and a massive beat against the Street’s

consensus midpoint of $66M.” Similarly, on January 8, White emailed a Vista representative,

cc’ing Stollmeyer, that preliminary 4Q18 revenue “came in strong” and was forecasted at $68.3




                                                89
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 95 of 114



million, $0.3 million above internal forecasts which was well above the downward guidance

given during the 3Q18 disclosures, and “$2.2 [million] above analyst consensus.”

       307.    On January 18, 2019 (before the Proxy was issued), the Board approved the

Company’s proposed 2019 budget which “include[d] fourth quarter 2018 actuals.”

       308.    On January 24, 2019, White emailed the Audit Committee, which included Liaw,

that “[s]ince our Q4 ’18 revenue exceeded consensus pretty meaningfully ($68.3m actual vs

$66m consensus) we think the right thin[g] to do is to publicly release this information via 8-K

no later than Feb. 7 so the shareholders have the information before they vote.” Liaw replied

that he “agree[d] with this approach,” but asked if the Board was “under any obligation to . . .

reconfirm that our budget for ’19 . . . is unchanged from the proxy statement?”

       309.    On January 31, 2019, Cooley wrote to Kirkland and Ellis informing them of the

positive 4Q18 revenues and the possibility of pre-announcing the earnings.

       310.    The Company’s high-level performance information, such as its projections, sales

quotas and performance toward those quotas, and the overall status of the integration of

FitMetrix and Booker, are matters that are so significant and core to Mindbody’s operations

that the information either was actually known to the Individual Defendants, or those Defendants

were reckless in not knowing this information. Additionally, Defendants Stollmeyer and White

demonstrated their knowledge of these topics by choosing to speak at length regarding these

topics during Mindbody’s earnings calls, Investor day event, and in other public filings.

               (2)     The Origins of the Privatization and The Corrupt Deal Process

       311.    Due to their own roles in the events that occurred, the Individual Defendants

knew of those events. For example, Defendant Stollmeyer knew of each of his secret meetings

and correspondences with Vista. Defendant Stollmeyer also specifically knew that Vista had




                                                90
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 96 of 114



indicated a willingness to pay far more than the deal price. Defendants Stollmeyer and White

both knew about their own vacations and their own unwillingness to engage in the go-shop.

       312.    Additionally, the Individual Defendants told each other about this information.

For example, on October 17, 2018, Stollmeyer emailed White, Mansbach, and Lytikainen that

conversations with Vista are “progressing rapidly” and received a “direct expression of interest

from Vista” on October 16. Stollmeyer made clear that Vista “would pay a substantial premium

to [Mindbody’s] recent trading range.” Moreover, Stollmeyer instructed White and the other

recipients that they should not discuss or even “hint” at the sale of Mindbody with any members

of the Board or “anyone,” until Stollmeyer gave them permission to do so. White responded that

his “lips are sealed.” Similarly, on October 28, 2018, Stollmeyer sent talking points to both Liaw

and Goodman, expressing that not only is the integration going well, but also that he would

support going private and “would like to be able to move more quickly out of the public eye.”

       313.    The sale and Privatization of Mindbody was so essential to the Company and at

the core of Mindbody’s operations and plans that Defendants were necessarily involved with,

and knew of, the material facts relevant to the deal. Furthermore, by participating in the

negotiation of the Privatization, execution of the Merger Agreement, and solicitation of proxies,

Defendants either were knowledgeable on these topics, or were reckless in not being so

knowledgeable.

VII.   CONTROL PERSON ALLEGATIONS

       314.    The Individual Defendants, by virtue of their senior positions at Mindbody,

directly participated in the management and oversight of the Company, were directly involved in

the day-to-day operations of the Company at the highest levels, and were privy to confidential,

proprietary information concerning the Company and its business, operations, growth, financial

statements, and financial condition, as alleged herein. Defendant Liaw has testified that “in the


                                                91
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 97 of 114



ordinary course” the members of the Board would formally approve SEC filings before they are

actually filed with the SEC, typically conducting such confirmation by email.

       315.    Defendant Stollmeyer was one of Mindbody’s largest shareholders, served as the

Company’s CEO, and was the Chairman of the Board. He clearly possessed unmatched control

over the Company. Defendant White was the Company’s CFO and its chief operating officer.

He clearly had considerable control over the Company. Defendant Liaw served on the Board as

the nominee of one of Mindbody’s largest shareholders and led the Committee. He too clearly

had considerable control over the Company.

       316.    Due to their involvement in the sale of Mindbody to Vista, Individual Defendants

were active and culpable participants in the fraudulent scheme alleged herein. For example,

Defendant Stollmeyer, as Chairman and CEO, was heavily involved in the negotiations with

Vista as well as the dissemination of information through Proxy Materials. Defendant Liaw sat

not only on the Board, but also served as Chairman of the Committee, he has testified that he

reviewed and made edits to the misleading Final Proxy. Defendants Stollmeyer and Liaw both

voted on the Privatization. White was influential in the negotiation process, serving as the

Company’s CFO, and corresponding with Defendant Stollmeyer about the Privatization during

the negotiations.

       317.    Due to their involvement in the 3Q18 earnings release, including as active

participants in the earnings call, Defendants Stollmeyer and White were participants in the false

and misleading statements and omissions alleged in relation to that earnings release. Due to the

nature of the fraud related to the 3Q18 earnings release, which falsely described the financial

situation within the Company, Defendant White was clearly involved, as he was Mindbody’s

CFO.




                                                92
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 98 of 114



       318.    As alleged in Section V, the Individual Defendants made the false statements and

omissions alleged, and/or were signatories of the documents containing those statements and

omissions, and as such were clearly in control of and participating in the wrongdoing related to

those documents. Defendants were also culpable participants in the wrongdoing because they

provided credibility to Mindbody’s public disclosures by appearing in public events on behalf of

Mindbody while the conduct alleged herein occurred; and/or did not act to prevent the wrongful

conduct alleged herein, despite an ability to do so.

       319.    The Individual Defendants, because of their positions of control and authority as

senior executive officers and directors of Mindbody, were able to, and did, control the content of

the SEC filings, press releases, and other public statements issued by Mindbody, the Committee,

and the Board during the Class Period. The Individual Defendants were undoubtedly provided

with copies of the Company’s reports and press releases alleged herein to be misleading prior to,

or shortly after, their issuance and had the ability and opportunity to prevent their issuance or

cause them to be corrected. Because of their positions and access to material non-public

information available to them, the Individual Defendants knew that the facts specified herein had

not been disclosed to, and were being concealed from, the public, and that the representations

which were being made were then materially false and/or misleading.

       320.    The Individual Defendants are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud or deceit on the Class members by disseminating

materially false and misleading statements and/or concealing material information. Each of the

Individual Defendants were culpable for this deceit insofar as they acted, or omitted to act, in

furtherance of the scheme with scienter.




                                                 93
        Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 99 of 114



VIII. LOSS CAUSATION

        321.    Defendants’ conduct resulted in Class Members, including Lead Plaintiffs, selling

their shares of Mindbody stock for less than the fair value of that stock, which caused them to

suffer injury and loss.

        322.    Additionally, Defendants’ false and misleading statements and omissions

depressed the price of Mindbody’s stock. As a result, Class Members selling their shares

received less than the fair value of those shares.

        323.    Additionally, the false depression of Mindbody’s stock price had the result of

making it less likely that there would be a bid that topped Vista’s offer, because the supposed

“premium,” and depressed market price could be expected to deter other bidders. This further

injured investors.

        324.    Additionally, Defendants’ made false and misleading statements and omissions in

the proxy materials, as described in Sections V(D)-(I), which proxy materials were an essential

link in the accomplishment of the Privatization. For the avoidance of doubt, the proxy materials

were also rendered false and misleading by their reference to the supposed “premium,” while

failing to disclose that the market price had been depressed by the false and misleading 3Q18

Disclosures.

        325.    Additionally, Defendants’ false and misleading statements and omissions made

the Privatization more likely to close, made the Privatization look more reasonable than it was

(including by depressing the stock price), and otherwise induced Class Members to sell their

shares for less than fair value.

        326.    According to data on Bloomberg, on the day before the start of the Class Period,

Mindbody’s stock closed at $33.59 and in the 60 days prior to the Class Period Mindbody’s




                                                 94
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 100 of 114



stock had an average closing price of $36.72. The closing price of Mindbody’s stock on each

date during the Class Period ranged from $21.72 per share to $36.86 per share.

       327.    The fair value of Mindbody stock exceeded $36.50. While an expert could

conduct a comprehensive valuation of the stock upon the receipt of relevant information through

discovery, the following publicly available information strongly establishes that the true

valuation exceeded $36.50: (a) Vista’s stated willingness to pay a premium to Mindbody’s recent

trading range, implying a willingness to pay a price of at least $49.50; (b) the deal process was

inadequate and corrupted in the many ways detailed herein, implying that a robust deal process

would have reached a higher price; (c) despite the corrupt deal process another potential bidder

indicated that they believed Mindbody was “worth a lot more than $36.59;” (d) the Company’s

3Q18 performance exceeded both the guidance stated during the 3Q18 earnings release and the

prior analyst expectations, which performance implies a higher valuation was warranted; (d) the

analysts thought that the Privatization was a good deal for Vista; and (e) that the $36.50 deal

price was a 18.2% discount to Mindbody’s 52-week high as of the Privatization Announcement

$44.60 per share, a 16.8% discount to Mindbody’s stock price in late September 2018 ($43.85

per share), and a 11.5% discount to Mindbody’s $41.25 in early October 2018.

IX.    APPLICABILITY OF PRESUMPTION OF RELIANCE: AFFILIATED UTE AND
       FRAUD-ON-THE MARKET PRESUMPTIONS

       328.    To the extent that reliance is an element of the claims asserted in this Action,

Lead Plaintiffs are entitled to a presumption of reliance.

       329.    Lead Plaintiffs and Class members are entitled to a presumption of reliance under

Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted

herein against Defendants are predicated upon omissions of material fact which there was a duty

to disclose, including under Delaware law disclosure duties.



                                                 95
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 101 of 114



       330.    Lead Plaintiffs and Class members are entitled to a presumption of reliance on

Defendants’ material misrepresentations and omissions pursuant to the fraud-on-the-market

theory because, among other things:

               (a)    Defendants made public misrepresentations or failed to disclose material

facts during the Class Period;

               (b)    the omissions and misrepresentations were material;

               (c)    Mindbody’s Class A stock was actively traded on the NASDAQ, an

informationally efficient market, under the ticker symbol “MB,” throughout the Class Period;

               (d)    Mindbody’s Class A stock traded at high volumes during the Class Period;

               (e)    Throughout the Class Period, Mindbody’s Class A stock was registered

with the SEC and Mindbody filed periodic public reports with the SEC;

               (f)    Mindbody communicated with public investors by means of established

market communication mechanisms, including through regular dissemination of press releases

on the major news wire services and through other wide-ranging public disclosures, such as

communications with the financial press, securities analysts, and other similar reporting services;

               (g)    Mindbody was covered by numerous securities analysts employed by

major brokerage firms who wrote reports that were distributed to the sales force and certain

customers of their respective firms, and each of these reports was publicly available and entered

the public marketplace;

               (h)     the material misrepresentations and omissions alleged herein would tend

to induce a reasonable investor to misjudge the value of Mindbody’s Class A stock; and

               (i)    without knowledge of the misrepresented or omitted material facts alleged

herein, Lead Plaintiffs and other members of the Class sold Mindbody Class A stock between the




                                                96
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 102 of 114



time Defendants misrepresented or failed to disclose material facts and the end of the Class

Period, at which time the truth had not yet been revealed.

       331.    As a result of the foregoing, the market for Mindbody’s stock promptly digested

current information regarding Mindbody from publicly available sources and reflected such

information in Mindbody’s stock price.

       332.    Lead Plaintiffs are not only entitled to a presumption that they relied on the

market price when deciding whether to and how to vote their Mindbody Class A stock, whether

to sell their Mindbody Class A stock, or whether to seek appraisal, Lead Plaintiffs also, in fact,

did rely on that market price when engaging in those activities.

X.     NO SAFE HARBOR

       333.    The statutory safe harbor provided by the PSLRA for forward-looking statements

under certain circumstances does not apply to any of the materially false and misleading

statements and omissions alleged herein.

       334.    The Privatization was a “going private” transaction under the SEC rules

governing such transactions and, therefore, the statements made in connection with the

Transaction are not subject to the PSLRA’s safe harbor. See 15 U.S.C.A. § 78u-5(b)(E).

Furthermore, even if the statements were not covered by this exemption, the statements at issue

would not be protected by the PSLRA’s safe harbor or the common law bespeaks caution

doctrine for a variety of reasons, including the following.

       335.    First, Defendants’ statements and omissions alleged to be false and misleading

relate to historical facts or existing conditions and, therefore, are not protected by the Safe

Harbor. Second, to the extent any of the false and misleading statements alleged may be

characterized as forward-looking, they were not adequately identified as “forward-looking”

statements when made. Third, any purported forward-looking statements were not accompanied


                                                  97
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 103 of 114



by meaningful cautionary language because risks that Defendants warned of had already come to

pass, and any cautionary language did not mention important factors of similar significance to

those actually realized. Fourth, to the extent that there were any forward-looking statements that

were identified as such, Defendants are liable because, at the time each of those forward-looking

statements was made, the speaker knew the statement was false when made.

XI.     CLASS ACTION ALLEGATIONS

        336.    Lead Plaintiffs bring this federal securities Class Action pursuant to Rule 23 of

the Federal Rules of Civil Procedure on behalf of all owners and former owners of Mindbody

publicly traded Class A common stock who sold their shares during the period from November 6,

2018 through February 14, 2019, inclusive (the “Class Period”), and were damaged thereby,

except as excluded below (the “Class”).

        337.    Excluded from the Class Are: (i) Defendants; (ii) members of the immediate

families of the Individual Defendants and the directors and officers of Mindbody during the

Class Period; (iii) any person who was an officer or director of Mindbody during the Class

Period; (iv) any firm, trust, corporation, or other entity in which any Defendant has or had a

controlling interest; and (v) the legal representatives, affiliates, heirs, successors-in-interest, or

assigns of any such excluded person in (i)-(iv) of this paragraph, in their capacities as such.

        338.    The members of the Class are so numerous that joinder of all members is

impracticable. During the Class Period, Mindbody had approximately 45.4 million Class A

common shares outstanding. Thus, the disposition of their claims in a class action will provide

substantial benefits to the parties and the Court.

        339.    While the exact number of Class members is unknown to Lead Plaintiffs at this

time and can only be ascertained through appropriate discovery, it is likely that the proposed

Class numbers in the thousands and is geographically widely dispersed. Record owners and


                                                   98
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 104 of 114



other members of the Class may be identified from records maintained either by Mindbody or by

other customary means and may be notified of the pendency of this action by mail, using a form

of notice as is customary in securities class actions.

        340.    Lead Plaintiffs’ claims are typical of the claims of the members of the Class. All

members of the Class were similarly affected by Defendants’ allegedly wrongful conduct in

violation of the Exchange Act as complained of herein.

        341.    Lead Plaintiffs will fairly and adequately protect the interests of the members of

the Class. Lead Plaintiffs have retained counsel competent and experienced in class and

securities litigation.

        342.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Common questions of law and fact exist as to all members of the Class,

and predominate over any questions solely affecting individual members of the Class. The

questions of law and fact common to the Class include, without limit:

                (a)      whether the federal securities laws were violated by Defendants’ acts and

omissions as alleged herein;

                (b)      whether the statements made to the investing public during the Class

Period contained material misrepresentations;

                (c)      whether Mindbody and the Individual Defendants’ statements omitted

material facts that Defendants had a duty to disclose;

                (d)      whether Mindbody and the Individual Defendants’ statements omitted

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading;




                                                 99
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 105 of 114



               (e)     whether Mindbody and the Individual Defendants knew or recklessly

disregarded that their statements were materially false and misleading;

               (f)     whether Mindbody and the Individual Defendants acted with negligence in

making statements or omissions that were materially false and misleading;

               (g)     whether the Defendants engaged in a fraudulent scheme;

               (h)     whether the Defendants engaged in a manipulative conduct;

               (i)     whether Mindbody and the Individual Defendants acted with the intent to

defraud Class members regarding the true value of Mindbody’s stock;

               (j)     whether Mindbody and the Individual Defendants’ fraudulent conduct

depressed the price of Mindbody stock during the Class Period;

               (k)     whether the Individual Defendants were controlling persons of Mindbody;

               (l)     whether reliance may be presumed pursuant to the fraud-on-the-market

doctrine and/or the presumption of reliance afforded by Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972); and

               (m)     whether and to what extent the shareholders of Mindbody suffered losses

and/or experienced injury due to acts and omissions alleged herein.

       343.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because, among other things, joinder of all members of the Class

is impracticable. Furthermore, because the damages suffered by individual Class members may

be relatively small, the expense and burden of individual litigation make it impossible for

members of the Class to individually redress the wrongs done to them. There will be no

difficulty in the management of this action as a class action.




                                                100
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 106 of 114



XII.    COUNTS

        A.      Count I: Violation of § 10(b) of the Exchange Act and Rule 10b-5(b)
                Promulgated Thereunder Against All Defendants

        344.    Lead Plaintiffs repeat, incorporate, and reallege each and every allegation set

forth above as if fully set forth herein.

        345.    This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by the SEC, on behalf of Lead Plaintiffs and the Class, against

Mindbody and the Individual Defendants.

        346.    Mindbody and the Individual Defendants, individually and in concert, directly and

indirectly, by the use of the means or instrumentalities of interstate commerce, the mails, and/or

the facilities of national securities exchanges, violated Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder by the SEC.

        347.    Mindbody and the Individual Defendants made materially false and misleading

statements of material facts, omitted to state material facts which they had a duty to disclose, and

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

        348.    Mindbody and the Individual Defendants made materially false and misleading

statements and omissions and engaged in the fraudulent activity described herein knowingly and

intentionally or in such a reckless manner as to constitute willful deceit and fraud upon Lead

Plaintiffs and the other members of the Class who purchased Mindbody securities during the

Class Period.

        349.    Mindbody and the Individual Defendants intended to and did, as alleged herein, (i)

deceive the investing public, including Lead Plaintiffs and members of the Class; (ii) artificially

deflate and maintain the prices of Mindbody’s stock; and (iii) cause Lead Plaintiffs and members



                                                101
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 107 of 114



of the Class to sell their Mindbody’s stock at prices less than they would have absent the

artificial deflation.

        350.    Mindbody and the Individual Defendants were individually and collectively

responsible for making the materially false and misleading statements and omissions alleged

herein and having engaged in a plan, scheme and course of conduct designed to deceive Lead

Plaintiffs and members of the Class, by virtue of having made public statements and prepared,

approved, signed and/or disseminated documents that contained untrue statements of material

fact and/or omitted facts necessary to make the statements therein not misleading.

        351.    In ignorance of the materially false and misleading nature of Mindbody and the

Individual Defendants’ statements and omissions, and relying directly or indirectly on those

statements or omissions or upon the integrity of the market price for Mindbody’s stock, Lead

Plaintiffs and other members of the Class sold Mindbody’s stock at artificially deflated prices

during the Class Period. But for the fraud, Lead Plaintiffs and members of the Class would not

have sold Mindbody’s stock at such artificially deflated prices. By selling Mindbody’s stock at

these artificially deflated and artificially maintained prices, the Class members suffered

economic losses, which losses were a direct and proximate result of Defendants’ fraudulent

conduct.

        352.    By virtue of the foregoing, Mindbody and the Individual Defendants are liable to

Lead Plaintiffs and members of the proposed Class for violations of Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

        B.      Count II: Violation Of Section 10(b) Of The Exchange Act And Rule 10b-5(a)
                and (c) Promulgated Thereunder Against Mindbody and the Individual
                Defendants

        353.    Lead Plaintiffs repeat and reallege each and every allegation contained above as if

fully set forth herein.


                                                102
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 108 of 114



       354.    This Count is brought under the provisions of Rule 10b-5(a) and (c). Accordingly,

Lead Plaintiffs need not allege in this Count nor prove in this case that any of the Defendants

made any misrepresentations or omissions of material fact for which they may also be liable

under Rule 10b-5(b) and/or any other provisions of law.

       355.    During the Class Period, Defendants carried out a common plan, scheme, and

unlawful course of conduct that was intended to, and did: (i) deceive the investing public,

including Lead Plaintiffs and the Class; (ii) artificially deflate the market price of Mindbody’s

stock; and (iii) cause Lead Plaintiffs and Class members to sell Mindbody stock at artificially

deflated prices.

       356.    Defendants manipulative conducted included, but was not limited to, (a)

disseminating negative false and misleading information about Mindbody for the purpose of

depressing its stock price; (b) failing to disseminate truthful information for the purposes of

maintaining an artificially depressed stock price; and (c) disseminating the negative information

within the 3Q18 Disclosures (regardless of the falsity of that information), while omitting the

material information that Mindbody was in merger negotiations including for the purpose of

reducing Mindbody’s stock price.

       357.    In furtherance of this unlawful plan, scheme and course of conduct, Defendants

employed devices, schemes and artifices to defraud and manipulate, and knowingly and/or

recklessly engaged in acts, transactions, practices, and courses of business that operated as a

manipulation, fraud and deceit upon Lead Plaintiffs and the Class in connection with their sale of

Mindbody’s stock, in violation of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c)

promulgated thereunder.




                                                103
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 109 of 114



          358.   Defendants’ fraudulent devices, schemes, artifices and deceptive acts, practices,

and course of business included the intentionally misleading 3Q18 earnings release, which

understated the Company’s financial prospectus and falsely indicated that the integration of

FitMetrix and Booker were causing these illusory performance issues, in order to induce

investors to sell their shares to less than their true value, in furtherance of the Privatization.

          359.   Lead Plaintiffs and the Class reasonably relied upon the integrity of the market in

which Mindbody’s stock traded.

          360.   During the Class Period, Lead Plaintiffs and the Class were unaware of

Defendants’ fraudulent scheme and unlawful course of conduct and/or the impact of the

fraudulent scheme. Had Lead Plaintiffs and the Class known the true extent of Defendants’

unlawful scheme and unlawful course of conduct, they would not have sold Mindbody’s stock

(or if they had, would not have done so at the artificially deflated prices paid for such securities)

or approved the merger.

          361.   As a direct and proximate result of Defendants’ scheme to defraud and such

unlawful course of conduct, Lead Plaintiffs and the Class suffered damages in connection with

their sale of Mindbody stock during the Class Period.

          362.   By reason of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5(a) and (c) promulgated thereunder, and are liable to Lead Plaintiffs and the

Class for damages suffered in connection with their sale of Mindbody stock during the Class

Period.

          C.     Count III: Violations of Section 14(a) of the Exchange Act

          363.   Lead Plaintiffs repeat, incorporate, and reallege each and every allegation set

forth above as if fully set forth herein.




                                                  104
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 110 of 114



       364.    SEC Rule 14a-9,17 C.F.R. §240.14a-9, promulgated pursuant to §14(a) of the

Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to make
       the statements therein not false or misleading or necessary to correct any
       statement in any earlier communication with respect to the solicitation of a proxy
       for the same meeting or subject matter which has become false or misleading.

       365.    Defendants prepared, reviewed and/or disseminated the false and misleading

Proxy Statement which failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       366.    As stated herein, and in particular in Sections V(D)-(I) the Proxy Statement

contained untrue statements of material facts and omitted to state material facts necessary to

make the statements that were made not misleading in violation of § 14(a) of the Exchange Act

and SEC Rule 14a-9 promulgated thereunder, which the Proxy Statement was an essential link in

the consummation of the Merger. The Defendants have also failed to correct the Proxy

Statement and the failure to update and correct false statements is also a violation of § 14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       367.    The written communications made by the Defendants described herein constitute

violations of Rule 14a-9 and §14(a) because such communications are materially false and/or

misleading and were provided in at least a negligent manner.

       368.    As a direct result of the Defendants’ fraudulent and/or negligent preparation,

review and dissemination of the false and/or misleading Proxy Statement, members of the Class

were deprived of their right to be presented with accurate proxy materials while asked to vote on

the Privatization, were caused to vote in favor of the Privatization, were caused to not exercise



                                                105
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 111 of 114



their appraisal rights, and were caused to sell their shares for less than the fair value of those

shares.

          369.   At all times relevant to the dissemination of the materially false and/or misleading

Proxy Statement, Defendants were aware of and/or had access to the true facts concerning the

process involved in selling Mindbody and Mindbody’s true value, which was far greater than the

$36.50 per share Mindbody’s shareholders received. Thus, as a direct and proximate result of

the dissemination of the false and/or misleading Proxy Statement Defendants used to obtain

shareholder approval of and thereby consummate the Merger, Lead Plaintiffs and the class have

suffered damage and actual economic losses (i.e., the difference between the price Mindbody

shareholders received and Mindbody’s true value at the time of the Merger) in an amount to be

determined at trial.

          370.   The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable shareholder would have considered them important in deciding how

to vote on the Merger. In addition, a reasonable investor would view a full and accurate

disclosure as having significantly altered the “total mix” of information made available in the

Proxy Statement and in other information reasonably available to shareholders.

          371.   By reason of the misconduct detailed herein, the Defendants are liable pursuant to

§ 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

          D.     Count IV: Violation of Section 20(a) of the Exchange Act Against the
                 Individual Defendants

          372.   Lead Plaintiffs repeat, incorporate, and reallege each and every allegation set

forth above as if fully set forth herein.

          373.   This Count is asserted pursuant to Section 20(a) of the Exchange Act, on behalf of

Lead Plaintiffs and the Class, against the Individual Defendants.



                                                 106
          Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 112 of 114



          374.   As alleged above, Mindbody violated Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder as well as Section 14(a) of the Exchange Act and 14a-9

promulgated thereunder, by making materially false and misleading statements and omitting

material information in connection with the purchase of Mindbody’s stock.

          375.   This fraudulent conduct was undertaken with scienter and the Company is

charged with the knowledge and scienter of each of the Individual Defendants who knew of or

acted with reckless disregard of the falsity of their statements and the fraudulent nature of its

scheme during the Class Period. Thus, Mindbody is primarily liable under Section 10(b) of the

Exchange Act.

          376.   As set forth above, the Individual Defendants were controlling persons of

Mindbody during the Class Period, due to their senior executive positions with the Company,

positions on the Board, and significant control over the Company’s stock. Such positions meant

that the Individual Defendants had direct involvement and influence over the Company’s day-to-

day operations. The Individual Defendants also were culpable participants in the conduct alleged

herein.

XIII. PRAYER FOR RELIEF

          377.   WHEREFORE, Lead Plaintiffs respectfully pray for judgment against the

Defendants as follows:

          A.     Determining that this action is a proper class action maintainable under Rule 23 of

the Federal Rules of Civil Procedure, certifying Lead Plaintiffs as class representatives, and

appointing Labaton Sucharow LLP as lead class counsel pursuant to Rule 23(g);

          B.     Determining and declaring that Defendants violated the Exchange Act, as charged

in Counts I-IV, by reason of the acts, omissions and, status of control alleged herein;




                                                 107
       Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 113 of 114



       C.      Awarding Lead Plaintiffs and the Class compensatory damages against all

Defendants, jointly and severally, in an amount to be proven at trial together with interest

thereon; and

       D.      Awarding Lead Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including but not limited to attorneys’ fees and costs incurred by Lead

Plaintiffs’ consulting and testifying expert witnesses; and

       E.      Granting such other and further relief as the Court deems just and proper.

XIV. JURY DEMAND

       378.    Lead Plaintiffs demand a trial by jury of all issues so triable.



DATED: December 20, 2019                           Respectfully submitted,

                                                   /s/ Carol C. Villegas

                                                   Carol C. Villegas
                                                   David J. Schwartz
                                                   Jake Bissell-Linsk
                                                   LABATON SUCHAROW LLP
                                                   140 Broadway
                                                   New York, New York 10005
                                                   Telephone: (212) 907-0700
                                                   Facsimile: (212) 818-0477
                                                   cvillegas@labaton.com
                                                   dschwartz@labaton.com
                                                   jbissell-linsk@labaton.com
                                                   Counsel for Co-Lead Plaintiffs Walleye Trading LLC
                                                   and Walleye Opportunities Master Fund Ltd, and Lead
                                                   Counsel for the Class




                                                108
      Case 1:19-cv-08331-VEC Document 22 Filed 12/20/19 Page 114 of 114



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, a copy of the foregoing was filed

electronically via the Court’s CM/ECF system. Notice of this filing will be sent by email to all

parties whose counsel has appeared in this action, by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF System.



                                                      By:         /s/ Carol C. Villegas
                                                                  Carol C. Villegas
